Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

BY AND AMONG

 

ARGYLE SECURITY, INC.,

 

CERTAIN STOCKHOLDERS

 

AND

 

THE PURCHASERS NAMED HEREIN

 

DATED AS OF APRIL 22, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE OF SECURITIES

1

Section 1.1

Purchase and Sale of Securities

1

Section 1.2

Payment

2

Section 1.3

Commitment Fee

2

Section 1.4

Closing Date

2

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

2

Section 2.1

Organization and Qualification

2

Section 2.2

Authorization; Enforcement

2

Section 2.3

Capitalization

3

Section 2.4

Issuance of Securities

3

Section 2.5

Subsidiaries

4

Section 2.6

No Conflicts; Government Consents and Permits

4

Section 2.7

SEC Documents, Financial Statements

5

Section 2.8

Disclosure Controls and Procedures

6

Section 2.9

Accounting Controls

6

Section 2.10

Absence of Litigation

6

Section 2.11

Intellectual Property Rights

6

Section 2.12

Placement Agents

7

Section 2.13

Investment Company

7

Section 2.14

No Material Adverse Change

7

Section 2.15

OTC Bulletin Board

8

Section 2.16

Acknowledgment Regarding Purchasers’ Purchase of Shares

8

Section 2.17

Insurance

8

Section 2.18

Foreign Corrupt Practices

8

Section 2.19

Private Placement

9

Section 2.20

No Registration Rights

9

Section 2.21

Taxes

9

Section 2.22

Real and Personal Property

9

Section 2.23

Application of Takeover Protections

10

Section 2.24

No Manipulation of Stock

10

Section 2.25

Related Party Transactions

10

Section 2.26

Contracts

10

Section 2.27

Sarbanes-Oxley Act

12

Section 2.28

Books and Records

12

Section 2.29

Employee Benefit Plans; Employee Matters

12

Section 2.30

Environmental Laws

13

Section 2.31

Board Approval

13

Section 2.32

Full Disclosure

13

Section 2.33

No Undisclosed Events or Liabilities

13

Section 2.34

Validity of Lock-Ups

14

 

 

 

ARTICLE III PURCHASER’S REPRESENTATIONS AND WARRANTIES

14

 

i

--------------------------------------------------------------------------------


 

Section 3.1

Investment Purpose

14

Section 3.2

Purchaser Status; Questionnaires

14

Section 3.3

Reliance on Exemptions

14

Section 3.4

Acknowledgement of Risk

15

Section 3.5

Transfer or Sale

15

Section 3.6

Legends

15

Section 3.7

Authorization; Enforcement

17

Section 3.8

Residency

17

Section 3.9

Brokers

17

Section 3.10

Compliance with OFAC Rules and Regulations

17

Section 3.11

Compliance with Certain Laws

17

Section 3.12

Political Figures

17

 

 

 

ARTICLE IV COVENANTS

18

Section 4.1

Reporting Status

18

Section 4.2

Expenses

18

Section 4.3

Securities Laws Disclosure; Publicity

18

Section 4.4

Sales by Purchasers

18

Section 4.5

Reservation of Common Stock

19

Section 4.6

Pledge of the Shares or the Conversion Shares

19

Section 4.7

Use of Proceeds

19

Section 4.8

Preservation of Lock-Ups

19

 

 

 

ARTICLE V CONDITIONS TO CLOSING

20

Section 5.1

Conditions to Obligations of the Company at the Closing

20

Section 5.2

Conditions to Purchasers’ Obligations at Closing

20

 

 

 

ARTICLE VI REGISTRATION RIGHTS

22

Section 6.1

Demand Registration

22

Section 6.2

Piggy-Back Registration

23

Section 6.3

Holdback Agreements

24

Section 6.4

Registration Procedures

26

Section 6.5

Registration Expenses

30

Section 6.6

Indemnification; Contribution

31

Section 6.7

Additional Covenants and Agreements of the Company

33

Section 6.8

Transfers of Registration Rights

34

Section 6.9

Waiver of Registration Rights

34

 

 

 

ARTICLE VII ADDITIONAL AGREEMENTS

34

Section 7.1

Contractual Preemptive Rights

34

Section 7.2

Certain Rights of First Offer

35

Section 7.3

Co-Sale Provisions

36

Section 7.4

Information

38

 

 

 

ARTICLE VIII DEFINITIONS

39

Section 8.1

Definitions

39

Section 8.2

Certain Interpretations

42

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX GOVERNING LAW; MISCELLANEOUS

42

Section 9.1

Governing Law; Jurisdiction; Waiver of Jury Trial

42

Section 9.2

Counterparts; Signatures by Facsimile

43

Section 9.3

Headings

43

Section 9.4

Severability

43

Section 9.5

Entire Agreement; Amendments

43

Section 9.6

Notices

43

Section 9.7

Successors and Assigns

44

Section 9.8

Third Party Beneficiaries

44

Section 9.9

Further Assurances

44

Section 9.10

No Strict Construction

45

Section 9.11

Equitable Relief

45

Section 9.12

Survival of Representations and Warranties

45

Section 9.13

Independent Nature of Purchasers’ Obligations and Rights

45

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Schedule of Purchasers for the Closing

Exhibit B

 

Form of Certificate of Designation

Exhibit C

 

Form of Closing Legal Opinion

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of April 22, 2008 (this
“Agreement”), is entered into by and among the Purchasers listed on Exhibit A,
together with their permitted transferees (each, a “Purchaser” and collectively
the “Purchasers”), Argyle Security, Inc., a Delaware corporation (the
“Company”), and, solely for the purposes of Section 7.3 hereof, Sam Youngblood,
Ron Chaimovski and Bob Marbut (together, with their Affiliates, the
“Stockholders”).

 

RECITALS

 

A.            The Company has authorized 90,000,000 shares of capital stock,
which includes 89,000,000 shares of common stock, par value $0.0001 per share
(“Common Stock”), and 1,000,000 shares of preferred stock, par value $0.0001 per
share (“Preferred Stock”).

 

B.            The Company is willing to sell to the Purchasers shares of its
Series A Convertible Preferred Stock (“Series A Preferred Stock”), the rights,
powers and privileges of which are contained in the Certificate of Designations,
Preferences and Rights of Series A Convertible Preferred Stock (“Certificate of
Designation”) attached hereto as Exhibit B, and duly authorized by the Company’s
board of directors on April 21, 2008 and filed with the Secretary of State of
the State of Delaware on April 21, 2008.

 

C.            The Purchasers are willing to purchase from the Company the number
of shares of Series A Preferred Stock set forth on Exhibit A (collectively, the
“Shares”) on the terms and subject to the conditions and in reliance upon the
representations, warranties, covenants and agreements of the Company set forth
herein.

 

D.            The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Regulation D and Rule 506 promulgated
thereunder.

 

E.             The capitalized terms used in this Agreement and not otherwise
defined have the meanings given them in Article VIII.

 

In consideration of the promises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:

 

ARTICLE I


PURCHASE AND SALE OF SECURITIES

 

Section 1.1             Purchase and Sale of Securities.  Subject to the terms
and conditions contained herein, on the Closing Date (as defined below), the
Company will issue and sell to each Purchaser listed on Exhibit A, and each such
Purchaser will, severally and not jointly, purchase from the Company the number
of Shares set forth opposite such Purchaser’s name on Exhibit A in exchange for
the aggregate Purchase Price set forth opposite such Purchaser’s name

 

--------------------------------------------------------------------------------


 

on Exhibit A.  The purchase price for each Share shall be Eight Hundred Dollars
($800) (the “Purchase Price”).

 

Section 1.2             Payment.  On the Closing Date, each Purchaser will pay
the aggregate Purchase Price set forth opposite its name on Exhibit A hereto by
wire transfer of immediately available funds in accordance with wire
instructions provided by the Company to the Purchasers prior to the Closing.  At
the Closing, the Company will instruct its transfer agent to deliver to each
Purchaser a certificate evidencing the number of Shares set forth opposite such
Purchaser’s name on Exhibit A, in the name of such Purchaser, or in the name of
a nominee designated by such Purchaser, against delivery of the aggregate
Purchase Price on the Closing Date.

 

Section 1.3             Commitment Fee.  On the Closing Date, the Company will
pay to each Purchaser a commitment fee, equal to 1% of the aggregate Purchase
Price paid by such Purchaser (the “Commitment Fee”), as set forth opposite each
Purchaser’s name on Exhibit A, by wire transfer of immediately available funds
in accordance with the wire instructions provided by such Purchaser to the
Company prior to the Closing or as otherwise contemplated in Section 5.1(a).

 

Section 1.4             Closing Date.  The closing of the sale of the Shares to
the Purchasers (the “Closing”) will take place at the offices of Porter &
Hedges, L.L.P., 1000 Main Street, 36th Floor, Houston, Texas 77002, at
10:00 a.m. local time on the date hereof or at such other date and location
mutually agreed by the Purchasers and the Company (the “Closing Date”).

 

ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchasers that, except as set
forth on the disclosure schedules delivered by the Company to the Purchasers in
connection with this Agreement (the “Disclosure Schedules”), which schedules
shall be deemed to be part of the representations and warranties made hereunder,
the following representations are true and correct as of the date hereof.  As
used herein, the phrase “to the Company’s knowledge” or similar statements to
that effect shall mean to the actual knowledge of the following individuals as
of the date hereof:  Bob Marbut, Don Neville, Ron Chaimovski, Sam Youngblood and
Tim Moxon.

 

Section 2.1             Organization and Qualification.  The Company is duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with full corporate power and authority to conduct its business as
currently conducted.  The Company is duly qualified to do business and is in
good standing in Texas, which is the only jurisdiction, other than the state of
its incorporation, in which the nature of the business conducted by it or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have a Material Adverse Effect and, to the Company’s knowledge, no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such corporate power and authority or
qualification.

 

Section 2.2             Authorization; Enforcement.  The Company has all
requisite corporate power and authority to enter into and to perform its
obligations under this Agreement, to

 

2

--------------------------------------------------------------------------------


 

consummate the transactions contemplated hereby and to issue the Shares in
accordance with the terms hereof and to issue the Conversion Shares in
accordance with the terms of the Certificate of Designation. The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action on the part of the Company.  This Agreement has been
duly executed by the Company and constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar Laws affecting creditors’
and contracting parties’ rights generally, (ii) as enforceability may be subject
to general principles of equity and (iii) as rights to indemnity and
contribution may be limited by state or federal securities Laws or public policy
underlying such Laws.

 

Section 2.3             Capitalization.  The authorized capital stock of the
Company, as of April 21, 2008, consisted of 89,000,000 shares of Common Stock,
par value $0.0001 per share, of which 5,964,342 shares were issued and
outstanding and 1,000,000 shares of Preferred Stock, par value $0.0001 per
share, of which 18,750 were designated Series A Preferred Stock and none of
which were issued and outstanding.  All of the issued and outstanding shares of
Common Stock have been duly authorized, validly issued, fully paid, and
nonassessable, and were issued in compliance with applicable securities Laws. 
Except as set forth in Section 2.3 of the Disclosure Schedules and the Shares,
the Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into or exercisable or exchangeable for, or any
contracts or commitments to issue or sell, shares of its capital stock or any
such options, rights, convertible securities or obligations.  The Company’s
Third Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”), as in effect on the date hereof, and the Company’s Bylaws (the
“Bylaws”), as in effect on the date hereof, are each filed as exhibits to the
SEC Documents. Except as set forth in Section 2.3 of the Disclosure Schedules,
or as contemplated by this Agreement, there are no stockholder agreements,
voting agreements or other similar agreements with respect to the Common Stock
to which the Company is a party or for which the Company otherwise has
knowledge.  The Company has consummated a “Business Combination” within the
meaning of Article Sixth of the Certificate of Incorporation such that the
provisions of (A) through (E) of such Article Sixth shall have ceased to apply
including, without limitation, the cessation of any right of any holder of IPO
Shares (as defined in the Certificate of Incorporation) to require the
redemption of such IPO Shares by the Company for cash.

 

Section 2.4             Issuance of Securities.  The Shares are duly authorized
and, upon issuance in accordance with the terms of this Agreement, will be duly
and validly issued, fully paid and non-assessable and will not be subject to
preemptive rights or other similar rights of stockholders of the Company.  The
Conversion Shares have been duly and validly reserved and upon issuance in
accordance with the Certificate of Designation, will be duly and validly issued,
fully paid and non-assessable and will be free and clear of any liens or
encumbrances (including preemption rights) caused or created by the Company or
its Subsidiaries.  Assuming the accuracy of all representations and warranties
of the Purchasers set out in Article III, the offer and issuance by the Company
of the Shares and the Conversion Shares are exempt from registration under the
Securities Act and all applicable state securities Laws.

 

3

--------------------------------------------------------------------------------


 

Section 2.5             Subsidiaries.  Set forth on Section 2.5 of the
Disclosure Schedules is a list of each corporation, partnership, limited
liability company, joint venture or other entity, showing as to each such entity
the percentage of the total equity interest thereof which is owned by the
Company (individually, a “Subsidiary,” and collectively, the “Subsidiaries”).
All outstanding equity interest of such Subsidiary owned by the Company are
validly issued, fully paid, and nonassessable, and the Company has good and
marketable title thereto free and clear of any liens or encumbrances.  Each such
Subsidiary is validly existing and in good standing under the Laws of the
jurisdiction under which it is formed and has full requisite entity power and
authority to own its property and carry on its business as presently conducted
by it and is duly qualified or licensed to do business and is in good standing
as a foreign corporation authorized to do business in all jurisdictions in which
the character of the properties owned or the nature of the business conducted
makes such qualification or licensing necessary, except in such jurisdictions
where the failure to be so qualified or licensed would not have a Material
Adverse Effect.  Neither the Company nor any such Subsidiary has issued or sold
any options, warrants, calls, or commitments of any kind relating to any equity
security in such Subsidiary which remain outstanding.

 

Section 2.6             No Conflicts; Government Consents and Permits.

 

(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING THE ISSUANCE OF THE SHARES, WILL NOT (I) CONFLICT WITH OR
RESULT IN A VIOLATION OF ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION OR
BYLAWS OR SIMILAR OR COMPARABLE ORGANIZATIONAL DOCUMENTS OF ANY SUBSIDIARY,
(II) VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION OF, OR
CONSTITUTE A DEFAULT (OR ANY EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF NOTICE, CONSENT,
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT,
INDENTURE, OR INSTRUMENT TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR,
OR (III) EXCEPT FOR (A) ANY NOTICE FILINGS REQUIRED TO BE MADE UNDER FEDERAL OR
STATE SECURITIES LAWS IN CONNECTION WITH AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS THEREOF AND (B) ANY REQUIRED FILINGS OR NOTIFICATIONS REGARDING
QUOTATION ON THE OTC BULLETIN BOARD,  RESULT IN A VIOLATION OF ANY LAW
(INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND
REGULATIONS OF ANY SELF-REGULATORY ORGANIZATIONS TO WHICH THE COMPANY OR ANY
SUBSIDIARY OR THEIR RESPECTIVE SECURITIES ARE SUBJECT) APPLICABLE TO THE COMPANY
OR ANY SUBSIDIARY, EXCEPT IN THE CASE OF CLAUSES (II) AND (III) ONLY, FOR SUCH
CONFLICTS, BREACHES, DEFAULTS, AND VIOLATIONS AS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH IN SECTION 2.6(A) OF THE DISCLOSURE
SCHEDULES, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING THE ISSUANCE OF THE SHARES, WILL NOT BE DEEMED A CHANGE OF
CONTROL UNDER ANY AGREEMENT, INSTRUMENT, OR INDENTURE TO WHICH THE COMPANY OR
ANY SUBSIDIARY IS A PARTY.

 

(B)           EXCEPT FOR FILINGS OR REGISTRATIONS AS MAY BE REQUIRED BY
ARTICLE VI, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS REQUIRED TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
COURT OR GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY IN
ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF, OR TO ISSUE

 

4

--------------------------------------------------------------------------------


 

AND SELL THE SHARES IN ACCORDANCE WITH THE TERMS HEREOF OTHER THAN SUCH AS HAVE
BEEN MADE OR OBTAINED, AND ANY NOTICE FILINGS REQUIRED TO BE MADE UNDER UNITED
STATES FEDERAL OR STATE SECURITIES LAWS IN CONNECTION WITH AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS THEREOF, AND ANY REQUIRED FILINGS OR NOTIFICATIONS
REGARDING QUOTATION ON OR TO MAINTAIN GOOD STANDING WITH THE OTC BULLETIN BOARD.

 

(C)           THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES HAS NOT BEEN AND
IS NOT BEING CONDUCTED IN VIOLATION OF ANY LAW OF ANY GOVERNMENTAL ENTITY EXCEPT
FOR VIOLATIONS AS WOULD NOT REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 

(D)           THE COMPANY AND ITS SUBSIDIARIES HAVE ALL FRANCHISES, PERMITS,
LICENSES, AND ANY SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES AS NOW BEING CONDUCTED, EXCEPT FOR SUCH FRANCHISES,
PERMITS, LICENSES OR SIMILAR AUTHORITIES, THE LACK OF WHICH WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAVE
RECEIVED ANY ACTUAL NOTICE OF ANY PROCEEDING RELATING TO REVOCATION OR
MODIFICATION OF ANY SUCH FRANCHISE, PERMIT, LICENSE, OR SIMILAR AUTHORITY.

 

Section 2.7             SEC Documents, Financial Statements.  Except as set
forth in Section 2.7 of the Disclosure Schedules, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it under the Securities Act and the Exchange Act since the Company’s
initial public offering (all of the foregoing filed at least ten (10) days prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents (other than exhibits) incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”).  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act or the Securities Act, as the case may be,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company (including the consolidated financial statements of the Company and its
Subsidiaries, as applicable) included in the SEC Documents (the “Financial
Statements”) and the related notes complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto.  The Financial Statements and the related notes
have been prepared in accordance with accounting principles generally accepted
in the United States, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in the Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, they may be
condensed or summary statements or may conform to the SEC’s rules and
instructions for reports on Form 10-Q or similar form) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
and recurring year-end audit adjustments).  All material agreements that were
required to be filed as exhibits to the SEC Documents under Item 601 of
Regulation S-K (collectively, the “Material Agreements”) to which the Company or
any Subsidiary is a party, or the property or assets of the Company or any
Subsidiary are subject, have been filed as exhibits to the SEC Documents.

 

5

--------------------------------------------------------------------------------


 

Section 2.8             Disclosure Controls and Procedures.  The Company has
established and maintains disclosure controls and procedures (as defined in
Rule 13a-15(e) or Rule 15d-15(e) of the Exchange Act) that are effective in all
material respects to ensure that material information relating to the Company
and its Subsidiaries is made known to the Company’s chief executive officer and
chief financial officer. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as defined in Rule 13a-15(f) or Rule 15d-15(f) of the Exchange Act),
including, but not limited to, any material weaknesses identified by management.

 

Section 2.9             Accounting Controls.  The Company maintains a system of
accounting controls sufficient to provide reasonable assurances that
(i) transactions of the Company and its Subsidiaries are executed in accordance
with management’s general or specific authorization, (ii) transactions of the
Company and its Subsidiaries are recorded as necessary to permit preparation of
financial statements in conformity with generally accepted accounting principles
as applied in the United States and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets of
the Company and its Subsidiaries is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

Section 2.10           Absence of Litigation.  Except as set forth on
Section 2.10 of the Disclosure Schedules, as of the date hereof, there is no
action, suit, proceeding or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending, to the extent
served on the Company or any Subsidiary, or, to the Company’s knowledge,
threatened against the Company or any Subsidiary that if determined adversely to
the Company or any Subsidiary would have a Material Adverse Effect.  None of the
Company, its Subsidiaries nor any of their respective directors or officers is,
or within the last five (5) years has been, the subject of any action involving
a claim of violation of or liability under federal or state securities Laws or a
claim of breach of fiduciary duty relating to the Company or any Subsidiary.
There has not been, and to the knowledge of the Company, there is not currently
pending or contemplated, any investigation by the SEC involving the Company or
any Subsidiary or any current or former director or officer of the Company or
any Subsidiary.  The Company has not received any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act and, to the Company’s knowledge,
the SEC has not issued any such order.

 

Section 2.11           Intellectual Property Rights.  The Company or its
Subsidiaries have ownership of, or licensee rights to, all patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names, copyrights,
proprietary rights and processes necessary to enable it to conduct its business
as conducted as of the date hereof (the “Intellectual Property”).  To the
Company’s knowledge, neither the Company nor any Subsidiary has infringed the
intellectual property rights of third

 

6

--------------------------------------------------------------------------------


 

parties and no third party is infringing the Intellectual Property, in each
case, which could result in a Material Adverse Effect.  Except as disclosed in
the SEC Documents, there are no material options, licenses or agreements
relating to the Intellectual Property, nor, except as disclosed in the SEC
Documents, is the Company or any Subsidiary bound by or a party to any material
options, licenses or agreements relating to the patents, patent applications,
patent rights, inventions, know-how, trade secrets, trademarks, trademark
applications, service marks, service names, trade names, copyrights, proprietary
rights and processes of any other person or entity.  As of the date hereof,
there is no claim, action or proceeding pending or, to the Company’s knowledge,
threatened, that challenges the right of the Company or its Subsidiaries with
respect to any Intellectual Property.  All Intellectual Property (along with
application, prosecution and maintenance status) and all contracts and
understandings currently in effect relating thereto are set forth in
Section 2.11 of the Disclosure Schedules, and there is not any breach or, to the
Company’s knowledge, basis for termination or diminution of rights under or with
respect to any such agreement of understanding which could result in a Material
Adverse Effect.  The Company has taken reasonable efforts to ensure that all
persons who have had access to trade secrets or confidential information of the
Company or any Subsidiary have signed customary non-disclosure and non-use
agreement not containing “residuals” clauses or similar provisions.

 

Section 2.12           Placement Agents.  Other than pursuant to the agreement
with Rodman & Renshaw, LLC dated December 18, 2007, neither the Company nor any
Subsidiary has taken any action that would give rise to any claim by any person
for brokerage commissions, placement agent’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby.

 

Section 2.13           Investment Company.  The Company is not and, after giving
effect to the offering and sale of the Securities, will not be an investment
company required to register under the Investment Company Act of 1940, as
amended.  The Company shall conduct its business in a manner so that it will not
become subject to the Investment Company Act of 1940, as amended.

 

Section 2.14           No Material Adverse Change.  Except (i) as set forth in
Section 2.14 of the Disclosure Schedules, (ii) as disclosed in the Company’s
Current Reports on Forms 8-K filed January 8, 2008, and February 6, 2008,
(iii) for cash expenditures in the ordinary course of business and (iv) for
liabilities, limitations, restrictions and obligations arising from or in
connection with this Agreement, there has been, since the filing date of the
Company’s Form 10-K for the year ended December 31, 2007, no fact, event,
circumstance, nor any change in the assets, business, properties, prospects,
financial condition or results of operations of the Company that, individually
or in the aggregate, has had, or would reasonably be expected to have, a
Material Adverse Effect.  Except as set forth in Section 2.14 of the Disclosure
Schedules, since the filing date of the Company’s Form 10-K for the year ended
December 31, 2007, (i) there has not been any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, (iii) the Company has not incurred any
liabilities, contingent or otherwise except in the ordinary course of business,
except for liabilities arising from or in connection with this Agreement or in
connection with the transactions reported on the Current Reports on Forms 8-K
filed January 8,

 

7

--------------------------------------------------------------------------------


 

2008 and February 6, 2008.  The Company has not taken any steps to seek
protection pursuant to any bankruptcy Law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings.

 

Section 2.15           OTC Bulletin Board.  The issued and outstanding shares of
Common Stock are quoted on OTC Bulletin Board, and except as set forth on
Section 2.15 of the Disclosure Schedules, there have been no past proceedings,
other than proceedings that have been satisfactorily resolved, and there are no
proceedings pending, or, to the Company’s knowledge, threatened, to revoke or
suspend the Company’s eligibility for quotation on the OTC Bulletin Board.  The
Company is not listed on the OTC Bulletin Board’s list of filing delinquent
companies and, except as described in Section 2.15 of the Disclosure Schedules,
the Company is in compliance with the requirements of OTC Bulletin Board for
continued quotation of the Common Stock thereon and any other OTC Bulletin Board
eligibility requirements.

 

Section 2.16           Acknowledgment Regarding Purchasers’ Purchase of
Shares.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity with respect to the Company) with
respect to this Agreement or the transactions contemplated hereby and any advice
given by any Purchaser or any of their respective representatives or agents to
the Company in connection with this Agreement and the transactions contemplated
hereby is merely incidental to such Purchaser’s purchase of the Shares.  The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement has been based on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

Section 2.17           Insurance.  The Company and its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and
risks, including fire, and in such amounts as the Company believes are prudent
and customary for a company in the businesses and location in which the Company
or its Subsidiaries are engaged.  All such coverage is in full force and effect,
and the Company or its Subsidiaries, as applicable, have complied with all
material terms and conditions of such coverage, including premium payments. 
Neither the Company nor any of its Subsidiaries have received any written notice
that the Company or its Subsidiaries will not be able to renew its existing
insurance coverage as and when such coverage expires.

 

Section 2.18           Foreign Corrupt Practices.  Neither the Company, any of
its Subsidiaries, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any Subsidiary,
have, in the course of his, her or its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated (or is in violation of) in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made or
received any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to or from any foreign or domestic government official or
employee.

 

8

--------------------------------------------------------------------------------


 

Section 2.19           Private Placement.  Neither the Company, any of its
Subsidiaries, any of their respective Affiliates, nor any person acting on its
or their behalf, has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the private placement of the Shares contemplated by this Agreement
(the “Offering”) to be integrated with any prior offering by the Company for
purposes of the Securities Act or any applicable stockholder approval provisions
including, without limitation, under the rules and regulations of any exchange
or quotation system on which any of the securities of the Company are listed,
designated or quoted.  Neither the Company, any of its Subsidiaries, any of
their respective Affiliates, nor any person acting on its or their behalf, has
offered or sold, or authorized the offer or sale of, any of the Shares by any
form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.  The Company has not publicly distributed
and will not publicly distribute any offering material in connection with the
Offering.  The Company has offered the Shares for sale only to the Purchasers. 
The Company shall not directly or indirectly take, and shall not permit any of
its Subsidiaries or their respective directors or officers to directly or
indirectly take, any action (including any offering or sale to any person of the
Shares) that will make unavailable the exemption from registration under the
Securities Act being relied upon by the Company for the Offering.

 

Section 2.20           No Registration Rights.  Except as set forth in
Section 2.20 of the Disclosure Schedules, (i) no person has the right to
(x) prohibit, delay or suspend the Company from filing a Registration Statement
or fully performing its obligations under this Agreement with respect thereto or
(y) require the Company to register any securities for sale under the Securities
Act by reason of the filing of a Registration Statement and (ii) no other
registration rights exist with respect to the issuance or registration of
securities by the Company under the Securities Act that have not been satisfied.
The granting and performance of the registration rights under this Agreement
will not violate or conflict with, or result in a breach of any provision of, or
constitute a default under, any agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party.

 

Section 2.21           Taxes.  The Company and its respective Subsidiaries have
filed (or have obtained an extension of time within which to file) all necessary
federal, state and foreign income and franchise tax returns and has paid all
taxes shown as due on such tax returns, except where the failure to so file or
the failure to so pay would not have a Material Adverse Effect.  The Company and
its respective Subsidiaries have complied in all material respects with all
applicable legal requirements relating to the payment and withholding of taxes
and, within the time and in the manner prescribed by Law, have withheld from
wages, fees and other payments and paid over to the proper governmental or
regulatory authorities all amounts required.

 

Section 2.22           Real and Personal Property.  Except as set forth in
Section 2.22 of the Disclosure Schedules, the Company or its Subsidiaries, as
applicable, have good and marketable title to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
business of the Company and its Subsidiaries free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that do
not materially interfere with the use or marketability of such property by the
Company or its Subsidiaries, as appropriate.

 

9

--------------------------------------------------------------------------------


 

Section 2.23           Application of Takeover Protections.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby will not impose any restriction on any Purchaser, or create in any party
(including any current stockholder of the Company) any rights under any share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or the Laws of the State of Delaware.

 

Section 2.24           No Manipulation of Stock.  The Company has not taken, nor
will it take, directly or indirectly, any action designed to stabilize or
manipulate the price of the Common Stock or any security of the Company to
facilitate the sale or resale of any of the Conversion Shares.

 

Section 2.25           Related Party Transactions.  Except as set forth in
Section 2.25 of the Disclosure Schedules, all transactions that have occurred
between or among the Company or any Subsidiary, on the one hand, and any of
their officers or directors, or any Affiliate of any such officer or director,
on the other hand, prior to the date hereof have been disclosed in the SEC
Documents in accordance with Regulation S-K under the Securities Act, except
with respect to the transactions that are not required to be disclosed.

 

Section 2.26           Contracts.

 

(A)           EXCEPT FOR MATERIAL AGREEMENTS, THIS AGREEMENT AND THOSE
AGREEMENTS AS SET FORTH IN SECTION 2.26(A) OF THE DISCLOSURE SCHEDULES (SUCH
AGREEMENTS SO SET FORTH, THE “OTHER MATERIAL AGREEMENTS”), NEITHER THE COMPANY
NOR ANY SUBSIDIARY HAVE ANY AGREEMENTS, CONTRACTS AND COMMITMENTS THAT ARE
MATERIAL TO THE BUSINESS, FINANCIAL CONDITION, ASSETS, PROSPECTS OR OPERATIONS
OF THE COMPANY. ALL MATERIAL AGREEMENTS AND OTHER MATERIAL AGREEMENTS ARE VALID
AND ENFORCEABLE AGAINST THE COMPANY OR ITS SUBSIDIARIES, AS APPLICABLE, IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT (I) AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR MORATORIUM OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, (II) AS ENFORCEABILITY MAY
BE SUBJECT TO GENERAL PRINCIPLES OF EQUITY AND (III) AS RIGHTS TO INDEMNITY AND
CONTRIBUTION MAY BE LIMITED BY STATE OR FEDERAL SECURITIES LAWS OR PUBLIC POLICY
UNDERLYING SUCH LAWS.  EXCEPT FOR GOVERNMENT CONTRACTS (WHICH ARE SUBJECT TO THE
PROVISIONS OF CLAUSES (D) THROUGH (G) OF THIS SECTION 2.26), NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS IN BREACH OF OR DEFAULT UNDER ANY OF THE MATERIAL
AGREEMENTS OR OTHER MATERIAL AGREEMENTS, AND TO THE COMPANY’S KNOWLEDGE, NO
OTHER PARTY TO A MATERIAL AGREEMENT OR OTHER MATERIAL AGREEMENT IS IN BREACH OF
OR DEFAULT UNDER SUCH MATERIAL AGREEMENT OR OTHER MATERIAL AGREEMENTS, EXCEPT IN
EACH CASE, FOR SUCH BREACHES OR DEFAULTS AS WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  EXCEPT FOR GOVERNMENT CONTRACTS (WHICH ARE SUBJECT TO THE PROVISIONS OF
CLAUSES (D) THROUGH (G) OF THIS SECTION 2.26), NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAVE RECEIVED ANY NOTICE OF BREACH OR TERMINATION OF ANY OF THE
MATERIAL AGREEMENTS OR OTHER MATERIAL AGREEMENTS.

 

(B)           EXCEPT AS SET FORTH IN SECTION 2.26(B) OF THE DISCLOSURE
SCHEDULES, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY DEBT OBLIGATIONS FOR
BORROWED MONEY, INCLUDING ANY GUARANTEE OF OR AGREEMENT TO ACQUIRE ANY SUCH DEBT
OBLIGATIONS OF OTHERS,

 

10

--------------------------------------------------------------------------------


 

OR ANY POWER OF ATTORNEY OUTSTANDING OR ANY OBLIGATION OR LIABILITY (WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) AS GUARANTOR, SURETY, CO-SIGNER,
ENDORSER, CO-MAKER, INDEMNITOR OR OTHERWISE WITH RESPECT TO THE OBLIGATION OF
ANY CORPORATION, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, ORGANIZATION OR OTHER
ENTITY.

 

(C)           NEITHER THE COMPANY NOR ANY SUBSIDIARY IS RESTRICTED BY AGREEMENT
FROM CARRYING ON ITS BUSINESS ANYWHERE IN THE WORLD.

 

(D)           EXCEPT AS SET FORTH ON SECTION 2.26(D) OF THE DISCLOSURE
SCHEDULES, WITH RESPECT TO EACH CONTRACT, AGREEMENT, BID OR PROPOSAL BETWEEN THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND ANY (I) GOVERNMENTAL ENTITY, INCLUDING
ANY FACILITIES CONTRACT FOR THE USE OF GOVERNMENT-OWNED FACILITIES OR (II) THIRD
PARTY RELATING TO A CONTRACT BETWEEN SUCH THIRD PARTY AND ANY DOMESTIC OR
FOREIGN GOVERNMENT OR GOVERNMENTAL AGENCY (EACH A “GOVERNMENT CONTRACT”),
(A) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL TERMS AND CONDITIONS OF SUCH GOVERNMENT CONTRACT, INCLUDING
ALL CLAUSES, PROVISIONS AND REQUIREMENTS INCORPORATED EXPRESSLY BY REFERENCE, OR
BY OPERATION OF LAW THEREIN, (B) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF ALL LAWS, OR
AGREEMENTS PERTAINING TO SUCH GOVERNMENT CONTRACT, INCLUDING WHERE APPLICABLE
THE “COST ACCOUNTING STANDARDS” DISCLOSURE STATEMENT OF THE COMPANY OR SUCH
SUBSIDIARY, (C) ALL REPRESENTATIONS AND CERTIFICATIONS EXECUTED, ACKNOWLEDGED OR
SET FORTH IN OR PERTAINING TO SUCH GOVERNMENT CONTRACT WERE COMPLETE AND CORRECT
AS OF THEIR EFFECTIVE DATES AND THE COMPANY AND ITS SUBSIDIARIES HAVE COMPLIED
WITH ALL SUCH REPRESENTATIONS AND CERTIFICATIONS, (D) NEITHER THE UNITED STATES
GOVERNMENT NOR ANY PRIME CONTRACTOR, SUBCONTRACTOR OR OTHER PERSON OR ENTITY HAS
NOTIFIED THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN WRITING OR ORALLY, THAT THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAS BREACHED OR VIOLATED ANY LAW,
CERTIFICATION, REPRESENTATION, CLAUSE, PROVISION OR REQUIREMENT PERTAINING TO
SUCH GOVERNMENT CONTRACT, (E) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS RECEIVED ANY NOTICE OF TERMINATION FOR CONVENIENCE, NOTICE OF TERMINATION
FOR DEFAULT, CURE NOTICE OR SHOW CAUSE NOTICE PERTAINING TO SUCH GOVERNMENT
CONTRACT, (F) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, NO COST INCURRED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES PERTAINING TO SUCH GOVERNMENT CONTRACT
HAS BEEN QUESTIONED OR CHALLENGED, IS THE SUBJECT OF ANY AUDIT OR INVESTIGATION
OR HAS BEEN DISALLOWED BY ANY GOVERNMENTAL ENTITY, AND (G) NO PAYMENTS DUE TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES PERTAINING TO SUCH GOVERNMENT CONTRACT
HAVE BEEN WITHHELD OR SET OFF, NOR HAS ANY CLAIM BEEN MADE TO WITHHOLD OR SET
OFF MONEY, AND THE COMPANY AND ITS SUBSIDIARIES ARE ENTITLED TO ALL PROGRESS OR
OTHER PAYMENTS RECEIVED WITH RESPECT THERETO, EXCEPT FOR ANY SUCH FAILURE,
NONCOMPLIANCE, INACCURACY, BREACH, VIOLATION, TERMINATION, COST, INVESTIGATION,
DISALLOWANCE OR PAYMENT CONTEMPLATED BY SUBSECTION (A) THROUGH (G) ABOVE THAT
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(E)           TO THE COMPANY’S KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS OR AGENTS IS OR SINCE DECEMBER 31, 2003, HAS BEEN UNDER ANY
ADMINISTRATIVE, CIVIL OR CRIMINAL INVESTIGATION, INDICTMENT OR AUDIT BY ANY
GOVERNMENTAL ENTITY OR UNDER

 

11

--------------------------------------------------------------------------------


 

INVESTIGATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY
ALLEGED IMPROPER ACT OR OMISSION ARISING UNDER OR RELATING TO ANY GOVERNMENT
CONTRACT.

 

(F)            EXCEPT AS SET FORTH ON SECTION 2.26(F) OF THE DISCLOSURE
SCHEDULES, THERE EXIST (I) NO MATERIAL OUTSTANDING CLAIMS AGAINST THE COMPANY OR
ANY OF ITS SUBSIDIARIES, EITHER BY ANY GOVERNMENTAL ENTITY OR BY ANY PRIME
CONTRACTOR, SUBCONTRACTOR, VENDOR OR OTHER PERSON OR ENTITY, ARISING UNDER OR
RELATING TO ANY GOVERNMENT CONTRACT, AND (II) NO MATERIAL DISPUTES BETWEEN THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND THE UNITED STATES GOVERNMENT UNDER THE
CONTRACT DISPUTES ACT, AS AMENDED, OR ANY OTHER FEDERAL STATUTE, OR BETWEEN THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND ANY PRIME CONTRACTOR, SUBCONTRACTOR OR
VENDOR ARISING UNDER OR RELATING TO ANY GOVERNMENT CONTRACT.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS (I) ANY INTEREST IN ANY PENDING CLAIM
AGAINST ANY PRIME CONTRACTOR, SUBCONTRACTOR OR VENDOR ARISING UNDER OR RELATING
TO ANY GOVERNMENT CONTRACT, WHICH, IF ADVERSELY DETERMINED AGAINST THE COMPANY
OR ANY SUBSIDIARY WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (II) ANY INTEREST IN ANY PENDING
OR POTENTIAL MATERIAL CLAIM AGAINST ANY GOVERNMENTAL ENTITY.

 

(G)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN DEBARRED
OR SUSPENDED FROM PARTICIPATION IN THE AWARD OF CONTRACTS WITH THE UNITED STATES
GOVERNMENT OR ANY OTHER GOVERNMENTAL ENTITY (EXCLUDING FOR THIS PURPOSE
INELIGIBILITY TO BID ON CERTAIN CONTRACTS DUE TO GENERALLY APPLICABLE BIDDING
REQUIREMENTS).  TO THE COMPANY’S KNOWLEDGE, THERE EXIST NO FACTS OR
CIRCUMSTANCES THAT WOULD WARRANT THE INSTITUTION OF SUSPENSION OR DEBARMENT
PROCEEDINGS OR THE FINDING OR NONRESPONSIBILITY OR INELIGIBILITY ON THE PART OF
THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS OR EMPLOYEES.  NO PAYMENT HAS BEEN MADE BY OR ON BEHALF OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY GOVERNMENT CONTRACT IN
VIOLATION OF APPLICABLE PROCUREMENT LAWS, RULES AND REGULATIONS OR IN VIOLATION
OF, OR REQUIRING DISCLOSURE PURSUANT TO, THE FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED, OR SIMILAR FOREIGN, STATE OR LOCAL LAW.

 

Section 2.27           Sarbanes-Oxley Act.  The Company (and to the extent
applicable, each of its Subsidiaries) is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof, except where such noncompliance would not have a Material Adverse
Effect.

 

Section 2.28           Books and Records.  The books of account, minute books,
stock record books and other records of the Company and its Subsidiaries are
complete and correct in all material respects and have been maintained in
accordance with sound business practices and, in the case of the Company, the
requirements of Section 13(b)(2) of the Exchange Act, including an adequate
system of internal controls.

 

Section 2.29           Employee Benefit Plans; Employee Matters.  The
consummation of the transactions effected by this Agreement will not (i) entitle
any current or former employee or other service provider of the Company or any
Subsidiary to severance benefits or any other payment, compensation or benefit
(including forgiveness of indebtedness), except as expressly

 

12

--------------------------------------------------------------------------------


 

provided by this Agreement, or (ii) accelerate the time of payment or vesting,
or increase the amount of compensation or benefit due any such employee or
service provider, alone or in conjunction with any other possible event
(including termination of employment).  The Company is in compliance in all
material respects with all currently applicable Laws and regulations respecting
employment, discrimination in employment, terms and conditions of employment,
employee benefit plans, wages, hours and occupational safety and health and
employment practices, and is not engaged in any unfair labor practice.  To the
Company’s knowledge, no employees of the Company or any Subsidiary are in
violation of any term of any material employment contract, patent disclosure
agreement, noncompetition agreement, or any restrictive covenant to a former
employer relating to the right of any such employee to be employed by the
Company or any Subsidiary because of the nature of the business conducted or
presently proposed to be conducted by the Company or any Subsidiary or to the
use of trade secrets or proprietary information of others. No key employee of
the Company or any Subsidiary has given written notice to the Company or any
Subsidiary, and the Company is not otherwise aware, that any such key employee
intends to terminate his or her employment with the Company or any Subsidiary.

 

Section 2.30           Environmental Laws.  Neither the Company nor any
Subsidiary is in violation in any material respect with any applicable statute,
Law or regulation relating to the environment.  Except as set forth on
Section 2.30 of the Disclosure Schedules, none of the premises or any properties
owned, occupied or leased by the Company or any Subsidiary have been used by the
Company or any Subsidiary, or to the Company’s knowledge, by any other Person to
manufacture, treat, store, or dispose of any substance that have been designated
to be a “hazardous substance” under applicable environmental Laws in violation
of any applicable environmental Laws, violation of which would have a Material
Adverse Effect.

 

Section 2.31           Board Approval.  Prior to the date of this Agreement, the
Company’s board of directors, at a meeting duly called and held, has
(a) determined that the Offering is fair to, advisable and in the best interests
of the Company and its stockholders, and (b) approved the transactions
contemplated by this Agreement, including the Offering.

 

Section 2.32           Full Disclosure.  To the knowledge of the Company,
neither this Agreement nor any certificate delivered in connection with this
Agreement contains any untrue statement of a material fact or omits any material
fact necessary to make the statements contained therein not misleading in view
of the circumstances under which they were made.

 

Section 2.33           No Undisclosed Events or Liabilities.  Except for
liabilities or obligations (A) otherwise disclosed in this Agreement or the
Disclosure Schedules, (B) reflected on the balance sheet in the Company’s
Form 10-K for the year ended December 31, 2007, (C) incurred since the date of
such balance sheet in the ordinary course of business consistent with past
practice, (D) disclosed in the Company’s Current Reports on Form 8-K filed
January 8, 2008 and February 6, 2008, and (E) that have not caused and are not
reasonably likely to cause, individually or in the aggregate, a Material Adverse
Effect, neither the Company, nor any of its Subsidiaries has any liabilities or
obligations of any nature, whether known or unknown, absolute, accrued,
contingent or otherwise and whether due or to become due.

 

13

--------------------------------------------------------------------------------


 

Section 2.34           Validity of Lock-Ups.  Except as set forth in
Section 2.34 of the Disclosure Schedules, each of the lock-up agreements between
the Company and certain of its stockholders pursuant to Section 8.5 of the
Merger Agreement dated as of December 8, 2006, as amended, by and among Argyle
Security Acquisition Corporation, a Delaware corporation, ISI Security
Group, Inc., a Delaware corporation, and ISI Detention Contracting Group, Inc.,
a Delaware corporation (the “Merger Agreement”), is in full force and effect and
is valid and enforceable against each stockholder party thereto.   In addition,
the Stock Escrow Agreement between the Company and certain of its stockholders
dated January 24, 2006 (the “Escrow Agreement”), is in full force and effect and
is valid and enforceable against each stockholder party thereto.

 

ARTICLE III


PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself and its purchase hereunder, that:

 

Section 3.1             Investment Purpose.  The Purchaser is purchasing the
Shares for its own account for investment and not with a present view toward the
public sale or distribution thereof and has no intention of selling or
distributing or any arrangement or understanding with any other persons
regarding the sale or distribution of the Shares or Conversion Shares, except as
contemplated by this Agreement and in compliance with the Securities Act.  The
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares or Conversion Shares except in
accordance with the provisions of Article VI of this Agreement or pursuant to
and in accordance with the Securities Act. In making the representation herein,
however, the Purchaser does not agree to hold any of the Shares or Conversion
Shares for any minimum or other specified term and reserves the right to dispose
of the Shares or Conversion Shares at any time in compliance with the Securities
Act.

 

Section 3.2             Purchaser Status; Questionnaires.  At the time Purchaser
was offered the Shares, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) under the Securities Act. All information
provided by the Purchaser to the Company (including the Questionnaire provided
by the Purchaser to the Company) or a representative thereof in connection with
the Purchaser’s purchase of the Shares was accurate and correct when provided or
delivered and is accurate and correct as of the date hereof.

 

Section 3.3             Reliance on Exemptions.  The Purchaser understands that
the Shares are being offered and sold to it in reliance upon specific exemptions
from or non-application of the registration requirements of United States
federal and state securities Laws and that the Company is relying upon the truth
and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.

 

14

--------------------------------------------------------------------------------


 

Section 3.4             Acknowledgement of Risk.

 

(A)           THE PURCHASER ACKNOWLEDGES AND UNDERSTANDS THAT ITS INVESTMENT IN
THE SHARES INVOLVES A SIGNIFICANT DEGREE OF RISK, INCLUDING, WITHOUT LIMITATION,
(I) THE COMPANY’S LIMITED OPERATING HISTORY; (II) AN INVESTMENT IN THE COMPANY
IS SPECULATIVE, AND ONLY PURCHASERS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT SHOULD CONSIDER INVESTING IN THE COMPANY AND THE SHARES; (III) THE
PURCHASER MAY NOT BE ABLE TO LIQUIDATE ITS INVESTMENT; (IV) TRANSFERABILITY OF
THE SHARES IS LIMITED; (V) IN THE EVENT OF A DISPOSITION OF THE SHARES, THE
PURCHASER COULD SUSTAIN THE LOSS OF ITS ENTIRE INVESTMENT; AND (VI) THE COMPANY
HAS NOT PAID ANY DIVIDENDS ON ITS COMMON STOCK SINCE INCEPTION AND DOES NOT
ANTICIPATE THE PAYMENT OF DIVIDENDS IN THE FORESEEABLE FUTURE; AND

 

(B)           THE PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF HOLDING THE
SHARES AND THE CONVERSION SHARES FOR AN INDEFINITE PERIOD, AND HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS SUCH THAT IT IS CAPABLE OF
EVALUATING THE RISKS OF THE INVESTMENT IN THE SHARES AND THE CONVERSION SHARES.

 

Section 3.5             Transfer or Sale.  The Purchaser understands that:

 

(A)           THE SHARES AND CONVERSION SHARES HAVE NOT BEEN AND ARE NOT BEING
REGISTERED UNDER THE SECURITIES ACT (OTHER THAN AS CONTEMPLATED IN ARTICLE VI OF
THIS AGREEMENT) OR ANY APPLICABLE STATE SECURITIES LAWS AND, CONSEQUENTLY, THE
PURCHASER MAY HAVE TO BEAR THE RISK OF OWNING THE SHARES OR CONVERSION SHARES
FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SHARES OR CONVERSION SHARES MAY NOT
BE TRANSFERRED UNLESS (I) THE SALE OF THE SHARES OR CONVERSION SHARES IS
REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT, AS CONTEMPLATED IN ARTICLE VI OF THIS AGREEMENT; (II) THE PURCHASER HAS
DELIVERED TO THE COMPANY AN OPINION OF COUNSEL (IN FORM, SUBSTANCE AND SCOPE
CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT
THE SHARES OR CONVERSION SHARES TO BE SOLD OR TRANSFERRED MAY BE SOLD OR
TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION; OR (III) THE SHARES
OR CONVERSION SHARES ARE SOLD OR TRANSFERRED PURSUANT TO RULE 144; AND

 

(B)           EXCEPT AS SET FORTH IN ARTICLE VI OF THIS AGREEMENT, NEITHER THE
COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE SALE OF THE
SHARES OR CONVERSION SHARES UNDER THE SECURITIES ACT OR ANY STATE OR FOREIGN
SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION
THEREUNDER.

 

Section 3.6             Legends.

 

(A)           THE PURCHASER UNDERSTANDS THE CERTIFICATES REPRESENTING THE SHARES
AND CONVERSION SHARES WILL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF THE
CERTIFICATES FOR SUCH SHARES OR CONVERSION SHARES, AS APPLICABLE):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION

 

15

--------------------------------------------------------------------------------


 

OF ANY STATE OF THE UNITED STATES IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR REGULATIONS THEREUNDER, AND ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY SATISFACTORY TO THE
COMPANY.

 

(B)           THE PURCHASER MAY REQUEST THAT THE COMPANY REMOVE, AND THE COMPANY
AGREES TO AUTHORIZE THE REMOVAL OF ANY LEGEND FROM THE SHARES AND CONVERSION
SHARES (I) FOLLOWING ANY SALE OF THE CONVERSION SHARES PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT, OR (II) IF SUCH CONVERSION SHARES ARE ELIGIBLE FOR SALE
UNDER RULE 144 WITHOUT VOLUME LIMITATIONS OR UNDER ANY NO-ACTION LETTER ISSUED
BY THE SEC (IT BEING UNDERSTOOD THAT THE COMPANY MAY OBTAIN AN OPINION OF
COUNSEL WITH RESPECT TO SUCH REMOVAL OF LEGEND).  FOLLOWING THE TIME A LEGEND IS
NO LONGER REQUIRED FOR THE CONVERSION SHARES HEREUNDER, THE COMPANY WILL, NO
LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING THE DELIVERY BY A PURCHASER TO THE
COMPANY OR THE COMPANY’S TRANSFER AGENT OF A LEGENDED CERTIFICATE REPRESENTING
SUCH SHARES, ACCOMPANIED BY SUCH ADDITIONAL INFORMATION AS THE COMPANY OR THE
COMPANY’S TRANSFER AGENT MAY REASONABLY REQUEST, DELIVER OR CAUSE TO BE
DELIVERED TO SUCH PURCHASER A CERTIFICATE REPRESENTING SUCH SHARES THAT IS FREE
FROM ALL RESTRICTIVE AND OTHER LEGENDS.

 

(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE COMPANY WILL NOT REQUIRE AN OPINION OF COUNSEL
IN CONNECTION WITH THE TRANSFER OF ANY SHARES OR CONVERSION SHARES BY A
PURCHASER TO A PERSON THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(A) UNDER THE SECURITIES ACT AND WHICH TRANSFER INVOLVES (I) A
PARTNERSHIP TRANSFERRING TO ITS PARTNERS OR FORMER PARTNERS IN ACCORDANCE WITH
PARTNERSHIP INTERESTS; (II) A CORPORATION TRANSFERRING TO A WHOLLY-OWNED
SUBSIDIARY OR A PARENT CORPORATION THAT OWNS ALL OF THE CAPITAL STOCK OF SUCH
PURCHASER; (III) A LIMITED LIABILITY COMPANY TRANSFERRING TO ITS MEMBERS OR
FORMER MEMBERS IN ACCORDANCE WITH THEIR INTEREST IN THE LIMITED LIABILITY
COMPANY; OR (IV) AN AFFILIATED INVESTMENT FUND TRANSFERRING TO ANOTHER
AFFILIATED INVESTMENT FUND; PROVIDED THAT IN EACH CASE THE TRANSFER IS EFFECTED
IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS AND THE TRANSFEREE AGREES IN
WRITING TO BE SUBJECT TO THE TERMS OF THIS AGREEMENT TO THE SAME EXTENT AS IF
THE TRANSFEREE WERE AN ORIGINAL PURCHASER HEREUNDER.

 

16

--------------------------------------------------------------------------------


 

Section 3.7             Authorization; Enforcement.  The Purchaser has the
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  The Purchaser has taken all necessary action
to authorize the execution, delivery and performance of this Agreement.  Upon
the execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’ and
contracting parties’ rights generally, (ii) as enforceability may be subject to
general principles of equity and (iii) as rights to indemnity and contribution
may be limited by applicable securities Laws or public policy underlying such
Laws.

 

Section 3.8             Residency.  The Purchaser is a resident of the
jurisdiction set forth immediately below such Purchaser’s name on Exhibit A
hereto.

 

Section 3.9             Brokers.  The Purchaser has not engaged any brokers,
finders or agents and has not incurred, and will not incur, directly or
indirectly, any liability for brokerage for finder’s fees or agent’s commissions
or any similar charges in connection with this Agreement.

 

Section 3.10           Compliance with OFAC Rules and Regulations.  The
rules and regulations administered by the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
countries, territories, entities and individuals. The lists of OFAC prohibited
countries, territories, persons and entities can be found on the OFAC website at
http://www.treas.gov/offices/enforcement/ofac/.  In addition, the programs
administered by OFAC (“OFAC Programs”) prohibit dealing with individuals or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists. The Purchaser represents and warrants that, to their
knowledge, none of: (a) the Purchaser; (b) any Person controlling or controlled
by the Purchaser; (c) any Person having a beneficial interest in the Purchaser;
(d) if the Purchaser is not the beneficial owner of all of the Shares, any
Person having a beneficial interest in the Shares; or (e) any Person for whom
the Purchaser is acting as agent or nominee in connection with this investment
in the Shares is a country, territory, individual or entity named on any OFAC
list, or is a person or entity prohibited under the OFAC Programs.

 

Section 3.11           Compliance with Certain Laws.  The Purchaser hereby
acknowledges that the Company seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Purchaser hereby represents, warrants and agrees that, to the
Purchaser’s knowledge, none of the cash or property that the Purchaser has paid,
will pay or will contribute to the Company has been or shall be derived from, or
related to, any activity that is deemed criminal under United States Law.

 

Section 3.12           Political Figures.  To the knowledge of the Purchaser,
none of: (a) the Purchaser; (b) any Person controlling or controlled by the
Purchaser; (c) any Person having a beneficial interest in the Purchaser; (d) if
the Purchaser is not the beneficial owner of all of the Shares, any Person
having a beneficial interest in the Shares; or (e) any Person for whom the
Purchaser is acting as agent or nominee in connection with this investment in
the Interest is a senior foreign political figure or any immediate family member
or close associate of a senior foreign political figure.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV


COVENANTS

 

Section 4.1             Reporting Status.  The Common Stock is registered under
Section 12 of the Exchange Act.  The Company will not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would permit such termination.

 

Section 4.2             Expenses.  On the Closing Date, the Company shall pay
the Purchasers reasonable out-of-pocket fees and expenses associated with the
preparation, negotiation, execution and delivery of this Agreement and related
exhibits and the transactions contemplated hereby and thereby (including
reasonable attorneys’, accountants’ and consultant fees) but in no event in
excess of $150,000 in the aggregate for all of the Purchasers. Except as
provided above, the Company is not liable for, and each Purchaser is severally
but not jointly liable for, and will pay, its own additional expenses incurred
in connection with the negotiation, preparation, execution and delivery of this
Agreement, including, without limitation, additional attorneys’ fees and
consultants’ fees and expenses.

 

Section 4.3             Securities Laws Disclosure; Publicity.  Except as may be
required by Law or the rules of the SEC or OTC Bulletin Board, the Company shall
not use the name of, or make reference to, any Purchaser or any of its
Affiliates in any press release or in any public manner (including any reports
or filings made by the Company under the Exchange Act) without such Purchaser’s
prior written consent. On or before 9:30 a.m., EDT, on the first Business Day
after the Closing Date (but in any event not prior to the Closing Date), the
Company shall issue a press release disclosing the transactions contemplated
hereby.  Such initial press release shall be approved by Mezzanine Management
LLC.  On or before the fourth Business Day after the Closing Date (but in any
event not prior to the Closing Date), the Company shall file a Current Report on
Form 8-K with the SEC describing the terms of the transactions contemplated by
this Agreement and including as exhibits to such Current Report on Form 8-K this
Agreement, in the form required by the Exchange Act.  Thereafter, so long as
this Agreement is in effect, neither the Company nor the Purchasers (whether
individually or collectively) shall issue any press release or otherwise make
any public statements with respect to this Agreement or the transactions
contemplated hereby without the prior consent of the other party; provided,
however, that the Company, on the one hand, and the Purchasers, on the other
hand, may, without the prior consent of the other party, issue a press release
or make such public statement or such other disclosures as may, upon the advice
of counsel, be required by Law or the rules of the SEC or the OTC Bulletin Board
if it has used reasonable efforts to consult with the other party.

 

Section 4.4             Sales by Purchasers.  Except as otherwise provided
herein and except for transfers to Affiliates, no Purchaser will make any sale,
transfer or other disposition of the Shares without the prior written consent of
the Company. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with the sale of Registrable Securities pursuant to the Registration Statement
or otherwise comply with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder. 
No Purchaser will make any sale, transfer or other

 

18

--------------------------------------------------------------------------------


 

disposition of the Shares or the Conversion Shares in violation of United States
federal or state securities Laws or the terms of this Agreement.

 

Section 4.5             Reservation of Common Stock.  As of the date hereof, the
Company has reserved, and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock to enable issuance of the Conversion Shares.

 

Section 4.6             Pledge of the Shares or the Conversion Shares.  The
Company acknowledges and agrees that the Shares or the Conversion Shares may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Shares or Conversion
Shares.  The pledge of Shares or Conversion Shares shall not be deemed to be a
transfer, sale or assignment of the Shares or the Conversion Shares hereunder,
and no Purchasers effecting a pledge of the Shares or the Conversion Shares
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement; provided that a
Purchaser and its pledgee shall comply with the provisions of this Agreement in
order to effect a sale, transfer, or assignment of any such Shares or Conversion
Shares to such pledgee, including the pledgee making the representations and
warranties in Article III hereof to the Purchaser and/or the Company, as the
case may be.  At the expense of the Purchaser pledging such Shares or Conversion
Shares, the Company hereby agrees to execute and deliver such documentation as
the pledgee of the Shares or Conversion Shares may reasonably request in
connection with a pledge of the Shares or Conversion Shares to such pledgee by a
Purchaser, so long as such documentation is reasonably satisfactorily to the
Company.

 

Section 4.7             Use of Proceeds.  Following the payment of expenses in
connection with the transactions contemplated hereby including without
limitation any expenses paid by the Company pursuant to Section 4.2, the Company
shall use the net proceeds from the Closing for general corporate purposes,
including for working capital purposes; provided however, that such proceeds
shall not be used by the Company for (i) the strategic acquisition of the assets
of or a controlling equity interest in any corporation, partnership, limited
liability company, joint venture or other entity or (ii) repayment of debt or
for bonus payments by the Company to any Affiliate or its management other than
business expense reimbursement in accordance with the Company’s past practices,
until after the Company has secured from a reputable bonding company reasonably
acceptable to Purchasers a line of bonding capacity of not less than $50 million
for the issuance of performance and payment bonds for the benefit of customers
of the Company and its Subsidiaries.  The Company shall use Lockton, Inc. as its
agent for the purposes of securing this line of bonding capacity.

 

Section 4.8             Preservation of Lock-Ups.  Each of the lock-up
agreements between the Company and certain of its stockholders pursuant to
Section 8.5 of the Merger Agreement and pursuant to Section 4.3 of the Escrow
Agreement shall remain in full force and effect until expiring pursuant to the
terms thereof and the Company shall not waive any of the provisions thereof
without the prior written consent of the holders of at least two-thirds (2/3) of
the aggregate number of Shares then held by the Purchasers.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V


CONDITIONS TO CLOSING

 

Section 5.1                                      Conditions to Obligations of
the Company at the Closing.  The Company’s obligation to complete the purchase
and sale of the Shares and deliver stock certificate(s) to the Purchasers at the
Closing is subject to the fulfillment or waiver as of the Closing Date of the
following conditions:

 

(a)                                  Receipt of Funds.  The Company shall have
received immediately available funds in the full amount of the Purchase Price
(less the Commitment Fee payable by the Company to the Purchasers and the
reimbursable transaction expenses of the Purchasers pursuant to Section 4.2) for
the Shares being purchased at the Closing as set forth opposite such Purchaser’s
name on Exhibit A.

 

(b)                                 Representations and Warranties; Investor
Questionnaire.  The representations and warranties made by the Purchasers in
(i) Section 3.7 or (ii) Article III that are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the
Closing Date.  All other representations and warranties made by the Purchasers
in Article III shall be true and correct in all material respects as of the
Closing Date.  Further, each Purchaser shall have delivered to the Company a
fully completed and executed investor questionnaire in a form reasonably
satisfactory to the Company.

 

(c)                                  Covenants.  All covenants, agreements and
conditions contained in this Agreement to be performed by the Purchasers on or
prior to the Closing Date shall have been performed or complied with in all
material respects.

 

(d)                                 No Governmental Prohibition or Third Party
Approval.  The sale of the Shares by the Company shall not be prohibited by any
Law or governmental order or regulation and any government regulatory consents
or approvals, if any, necessary for the sale of the Shares shall have been
received.

 

Section 5.2                                      Conditions to Purchasers’
Obligations at Closing.  Each Purchaser’s obligation to complete the purchase
and sale of the Shares at the Closing is several and not joint and is subject to
the fulfillment or waiver as of the Closing Date of the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Company in (i) Sections 2.2, 2.3, 2.4
and (ii) in Article II that are qualified by materiality or Material Adverse
Effect shall be true and correct in all respects as of the Closing Date.  All
other representations and warranties made by the Company in Article II shall be
true and correct in all material respects as of the Closing Date.

 

(b)                                 Covenants.  All covenants, agreements and
conditions contained in this Agreement to be performed by the Company on or
prior to the Closing Date shall have been performed or complied with in all
material respects.

 

(c)                                  Blue Sky.  The Company shall have obtained
all necessary blue sky law permits and qualifications, or secured exemptions
therefrom, required by any state or foreign or other jurisdiction for the
Offering.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Compliance with Laws.  The purchase and
issuance of the Shares to each Purchaser hereunder shall be legally permitted by
all Laws and regulations to which each Purchaser or the Company is subject,
including all applicable federal, state and foreign securities Laws.

 

(e)                                  Legal Opinion.  The Company shall have
delivered to each Purchaser an opinion, dated as of the Closing Date, from
(1) Lancaster, Helling, Martin & Grable, L.L.P., counsel to the Company, and
(2) Kirkpatrick & Lockhart Preston Gates Ellis LLP, counsel to the Subsidiaries,
in substantially the form attached hereto as Exhibit C.

 

(f)                                    Transfer Agent Instructions.  The Company
shall have delivered to its transfer agent irrevocable instructions to issue to
each Purchaser or in such nominee name(s) as designated by each such Purchaser
in writing one or more certificates representing the number of Shares set forth
opposite such Purchaser’s name on Exhibit A hereto.

 

(g)                                 Absence of Litigation.  No proceeding
challenging this Agreement or the transactions contemplated hereby, or seeking
to prohibit, alter, prevent or materially delay the Closing, shall have been
instituted or be pending before any court, arbitrator, governmental body, agency
or official.

 

(h)                                 No Governmental Prohibition.  The sale and
issuance of the Shares by the Company at the Closing shall not be prohibited by
any Law or governmental order or regulation consents or approvals, if any,
necessary for the sale of the Shares shall have been received.

 

(i)                                     No Stop Order.  No stop order or
suspension of trading shall have been imposed by the SEC or any other
governmental or regulatory body with respect to public trading in the Common
Stock.

 

(j)                                     Officers’ Certificates.  The Company
shall have delivered to each Purchaser (i) a certificate of the Chief Executive
Officer of the Company, dated as of the Closing Date, confirming the
satisfaction of the conditions set forth in clauses (a) and (b) of this
Section 5.2, and (ii) a certificate of the Secretary of the Company, dated as of
the Closing Date, certifying as to the incumbency and signatures of the officers
executing this Agreement and the resolutions of the Company’s board of directors
approving this Agreement and the transactions contemplated hereby.

 

(k)                                  Commitment Fee.  Contemporaneously with the
Closing, the Company shall have paid the Commitment Fee to the Purchasers in
accordance with Section 1.3.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI


REGISTRATION RIGHTS

 

Section 6.1                                      Demand Registration.

 

(a)                                  Request for Registration.

 

(I)                                     AT ANY TIME AFTER THE CLOSING, THE
PURCHASERS HOLDING NOT LESS THAN 50% OF THE REGISTRABLE SECURITIES THEN
OUTSTANDING MAY MAKE A WRITTEN REQUEST OF THE COMPANY (A “DEMAND REQUEST”) TO
HAVE THE COMPANY EFFECT A REGISTRATION UNDER THE SECURITIES ACT (A “DEMAND
REGISTRATION”) FOR THE SALE OF ALL OR PART OF THEIR REGISTRABLE SECURITIES.
FOLLOWING RECEIPT OF SUCH DEMAND REQUEST, THE COMPANY SHALL BE REQUIRED TO USE
ITS REASONABLE BEST EFFORTS TO EFFECT SUCH DEMAND REGISTRATION SUBJECT TO THE
TERMS OF THIS ARTICLE VI; PROVIDED FURTHER THAT THE PURCHASERS SHALL BE ENTITLED
TO MAKE NO MORE THAN TWO DEMAND REQUESTS IN THE AGGREGATE PURSUANT TO THE
FOREGOING PROVISIONS.

 

(II)                                  EACH DEMAND REQUEST SHALL SPECIFY THE
AMOUNT OF REGISTRABLE SECURITIES PROPOSED TO BE SOLD.  SUBJECT TO
SECTION 6.4(C), THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO FILE UNDER THE
SECURITIES ACT A REGISTRATION STATEMENT ON AN APPROPRIATE FORM TO EFFECT THE
DEMAND REGISTRATION WITHIN 30 DAYS IF ELIGIBLE TO USE FORM S-3, OTHERWISE WITHIN
60 DAYS IF NOT SO ELIGIBLE, AFTER RECEIVING A DEMAND REQUEST (THE “REQUIRED
FILING DATE”), AND SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE SAME TO BE
DECLARED EFFECTIVE BY THE SEC AS PROMPTLY AS PRACTICABLE AFTER SUCH FILING.

 

(b)                                 Effective Registration and Expenses.  A
registration will not count as a Demand Registration until it has become
effective. If the Purchasers withdraw their Demand Request, such demand will
count as a Demand Registration unless:

 

(I)                                     THE PURCHASERS PAY ALL REGISTRATION
EXPENSES IN CONNECTION WITH SUCH WITHDRAWN REGISTRATION;

 

(II)                                  DURING THE REGISTRATION PROCESS, MATERIAL
ADVERSE INFORMATION REGARDING THE COMPANY IS DISCLOSED THAT WAS NOT KNOWN BY THE
PURCHASERS AT THE TIME THE REQUEST FOR SUCH DEMAND REGISTRATION WAS MADE; OR

 

(III)                               THE COMPANY HAS NOT COMPLIED IN ALL MATERIAL
RESPECTS WITH ITS OBLIGATIONS HEREUNDER REQUIRED TO HAVE BEEN TAKEN PRIOR TO
SUCH WITHDRAWAL; PROVIDED, HOWEVER, IF, AFTER A DEMAND REGISTRATION HAS BECOME
EFFECTIVE, AND SUCH DEMAND REGISTRATION IS INTERFERED WITH BY ANY STOP ORDER,
INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE SEC OR OTHER GOVERNMENTAL AGENCY
OR COURT, WHICH INTERFERENCE IS NOT SUBSEQUENTLY REMOVED, SUCH REGISTRATION WILL
BE DEEMED NOT TO HAVE BEEN EFFECTED AND WILL NOT COUNT AS A DEMAND REGISTRATION
SO LONG AS SUCH INTERFERENCE IS NOT ATTRIBUTABLE TO PURCHASERS.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Selection of Underwriters.  The offering of
Registrable Securities pursuant to a Demand Registration requested at such time
as the Company is ineligible to register the sale of Registrable Securities
requested by such Demand Registration on a Form S 3 registration statement (or a
successor form) may be in the form of an underwritten offering if requested by
the Purchasers making such Demand Request. The Company shall select the
book-running managing underwriter and such additional underwriters to be used in
connection with the offering; provided that such selections shall be subject to
the approval of the Purchasers, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

(d)                                 Priority on Demand Registrations.  No
securities to be sold for the account of any Person (including the Company)
other than the Purchasers shall be included in a Demand Registration if the
managing underwriter(s) shall advise the Purchasers that the inclusion of such
securities will materially and adversely affect the price or success of the
offering. If the managing underwriter(s) shall advise the Purchasers that the
inclusion of all of the Registrable Securities that are contemplated to be
included in the Demand Registration will materially and adversely affect the
price or success of the offering, the number of shares to be registered will be
reduced proportionally among the holders of Registrable Securities.

 

(e)                                  Multiple Demands.  If the Company had
received, prior to receiving a Demand Request, a demand request from a different
group of its stockholders and is proceeding with reasonable diligence to comply
with such request, the Demand Request of the Purchasers shall not be considered
a Demand Request for purposes of determining the number of Demand Requests made
by the Purchasers, but shall be considered a Demand Request for all other
purposes under this Section 6.1.  Notwithstanding the foregoing, in the event
that such other group of stockholders withdraws its demand request, then the
Demand Request shall be considered a Demand Request for purposes of determining
the number of Demand Requests made by the Purchasers.

 

Section 6.2                                      Piggy-Back Registration.

 

(a)                                  Piggyback Registration Rights.  If the
Company proposes to file a registration statement under the Securities Act with
respect to an offering of any shares of Common Stock by the Company for its own
account or for the account of any holder of Common Stock other than the
Purchasers (other than a registration statement on Forms S-8 or S-4, or any
substitute forms that may be adopted by the SEC or any registration statement
filed), then the Company shall give written notice of such proposed filing to
the Purchasers as soon as practicable (but, subject to the last sentence in
Section 6.1(e), in no event less than 15 days before the anticipated filing date
of such registration statement), and such notice shall offer the Purchasers the
opportunity to register such number of Registrable Securities as the Purchasers
may request (a “Piggyback Registration”).  Subject to Section 6.2(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities requested to be included in the registration for such offering by
written notice to the Company within 10 days of receipt of the Company’s notice
referred to above; provided, however, that the Company may at any time withdraw
or cease proceeding with any such registration for its own account

 

23

--------------------------------------------------------------------------------


 

prior to effectiveness of such registration whether or not the Purchasers have
elected to include any Registrable Securities in such registration.  In
addition, the Purchasers shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time prior to the
effective date thereof.

 

(b)                                 Priority on Piggyback Registration.  The
Company shall use reasonable best efforts to cause the managing
underwriter(s) of a proposed underwritten offering to permit the Registrable
Securities requested to be included in the registration statement for such
offering under Section 6.2(a) (such Registrable Securities referred to as
“Piggyback Securities”) to be included on the same terms and conditions as any
similar securities included therein.  Notwithstanding the foregoing, the Company
shall not be required to include any Piggyback Securities in such offering
unless the Purchasers accept the terms of the underwriting agreement between the
Company and the managing underwriter(s) and otherwise comply with the provisions
of Section 6.8 below.  If the managing underwriter(s) of a proposed underwritten
offering advise(s) the Company that in their opinion the total amount of
securities, including Piggyback Securities, to be included in such offering is
sufficiently large to materially and adversely affect the price or success of
the offering, then in such event the securities to be included in such offering
shall be allocated:

 

(I)                                     IF THE REGISTRATION IS UNDERTAKEN FOR
THE COMPANY’S ACCOUNT: (A) FIRST, THE SECURITIES THAT THE COMPANY DESIRES TO
SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES SUGGESTED
BY THE UNDERWRITERS (THE “MAXIMUM NUMBER OF SHARES”); (B) SECOND, TO THE EXTENT
THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE FOREGOING
CLAUSE (A), THE SECURITIES (INCLUDING THE REGISTRABLE SECURITIES) AS TO WHICH
REGISTRATION HAS BEEN REQUESTED PURSUANT TO WRITTEN CONTRACTUAL PIGGY-BACK
REGISTRATION RIGHTS (PRO RATA IN ACCORDANCE WITH THE NUMBER OF SECURITIES WHICH
EACH SUCH PERSON HAS ACTUALLY REQUESTED TO BE INCLUDED IN SUCH REGISTRATION)
THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; AND

 

(II)                                  IF THE REGISTRATION IS A “DEMAND”
REGISTRATION UNDERTAKEN AT THE DEMAND OF PERSONS OTHER THAN THE HOLDERS OF
REGISTRABLE SECURITIES PURSUANT TO WRITTEN CONTRACTUAL ARRANGEMENTS WITH SUCH
PERSONS, (A) FIRST, THE SECURITIES FOR THE ACCOUNT OF THE DEMANDING PERSONS THAT
CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; (B) SECOND, TO THE
EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE
FOREGOING CLAUSE (A), THE SECURITIES THAT THE COMPANY DESIRES TO SELL THAT CAN
BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES; AND (C) THIRD, TO THE
EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN REACHED UNDER THE
FOREGOING CLAUSES (A) AND (B), THE SECURITIES (INCLUDING THE REGISTRABLE
SECURITIES) AS TO WHICH REGISTRATION HAS BEEN REQUESTED PURSUANT TO WRITTEN
CONTRACTUAL PIGGY-BACK REGISTRATION RIGHTS (PRO RATA IN ACCORDANCE WITH THE
NUMBER OF SECURITIES WHICH EACH SUCH PERSON HAS ACTUALLY REQUESTED TO BE
INCLUDED IN SUCH REGISTRATION) THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM
NUMBER OF SHARES.

 

24

--------------------------------------------------------------------------------


 

Section 6.3                                      Holdback Agreements.

 

(a)                                  Restrictions on Public Sale of Registrable
Securities.  Following any underwritten public offering of equity securities by
the Company or the Purchasers effected pursuant to this Agreement, the
Purchasers agree not to effect any public sale or distribution of securities
similar to those being registered or of any securities convertible into or
exchangeable or exercisable for such securities or hedging transactions relating
to the Registrable Securities, including a sale pursuant to Rule 144, during the
10 days prior to the expected date of “pricing” of such offering and during a
period not to exceed 90 days with respect to any such offering, beginning on the
date of such final prospectus (or prospectus supplement if the offering is made
pursuant to a “shelf” registration) as shall be reasonably requested by the
managing underwriter(s) except as part of such registration, and, if and to the
extent requested by the managing underwriter(s), the Purchaser agrees to execute
an agreement to the foregoing effect with the underwriters for such offering on
such terms as the managing underwriter(s) shall reasonably request.

 

(b)                                 Restrictions on Public Sale by the
Company.  Following any underwritten public offering of equity securities by the
Purchasers effected pursuant to this Agreement, the Company agrees not to effect
any public sale or distribution of any securities similar to those being
registered, or any securities convertible into or exchangeable or exercisable
for such securities, during the 10 days prior to the expected date of “pricing”
of such offering and during a period not to exceed 60 days with respect to any
such offering, beginning on the date of such final prospectus (or prospectus
supplement if the offering is made pursuant to a “shelf” registration) as shall
be reasonably requested by the managing underwriter(s).

 

(c)                                  Deferral of Filing.  The Company may defer
the filing (but not the preparation) of a registration statement required by
Section 6.1 if (i) at the time the Company receives the Demand Request, the
Company or any of its subsidiaries are engaged in confidential negotiations or
other confidential business activities, disclosure of which would be required in
such registration statement (but would not be required if such registration
statement were not filed) and the Board determines in good faith that such
disclosure would be materially detrimental to the Company, until a date not
later than 45 days after the Required Filing Date or (ii) prior to receiving
such Demand Request, the Board had determined to effect a registered
underwritten public offering of the Company’s equity securities for the
Company’s account and the Company had taken substantial steps (including, but
not limited to, selecting or entering into a letter of intent with the managing
underwriter(s) for such offering) and is proceeding with reasonable diligence to
effect such offering, until a date not later than the end of the holdback period
referred to in Section 6.3(a) above with respect to such offering.  A deferral
of the filing of a registration statement pursuant to this Section 6.3(c) shall
be lifted, and the requested registration statement shall be filed as soon as
reasonably practicable, if, in the case of a deferral pursuant to clause (i) of
the preceding sentence, the negotiations or other activities are disclosed or
terminated, or, in the case of a deferral pursuant to clause (ii) of the
preceding sentence, the proposed registration for the Company’s account is
abandoned. In order to defer the filing of a registration statement pursuant to
this Section 6.3(c), the Company shall promptly, upon determining to seek such
deferral, deliver to the Purchasers a certificate signed by the Chief Executive
Officer of the Company stating that the Company is deferring such filing
pursuant to this Section 6.3(c) 

 

25

--------------------------------------------------------------------------------


 

and the basis therefor in reasonable detail.  Within 20 days after receiving
such certificate, the Purchasers may withdraw such request by giving notice to
the Company.  If withdrawn, the Demand Request shall be deemed not to have been
made for all purposes of this Agreement.  The Company may defer the filing of a
Demand Registration pursuant to this Section 6.3(c) only one time during any 12
month period.

 

(d)                                 Suspension of Use of Shelf Registration
Statement.  If the Company has filed a “shelf” registration statement and has
included Registrable Securities therein, the Company shall be entitled to
suspend (but not more than an aggregate of 90 days in any 12-month period), for
a reasonable period of time not in excess of 90 days, the offer or sale of
Registrable Securities pursuant to such registration statement by any holder of
Registrable Securities if (i) a “road show” is not then in progress with respect
to a proposed offering of Registrable Securities by such holder pursuant to such
registration statement and such holder has not executed an underwriting
agreement with respect to a pending sale of Registrable Securities pursuant to
such registration statement and (ii) the Company or any of its subsidiaries are
engaged in confidential negotiations or other confidential business activities,
disclosure of which would be required if such registration statement were used
(but would not be required if such registration statement were not used) and the
Board determines in good faith that such disclosure would be materially
detrimental to the Company.  In order to suspend the use of the registration
statement pursuant to this Section 6.3(d), the Company shall promptly, upon
determining to seek such suspension, deliver to the holders of Registrable
Securities included in such registration statement, a certificate signed by the
Chief Executive Officer of the Company stating that the Company is suspending
use of such registration statement pursuant to this Section 6.3(d) and the basis
therefor in reasonable detail.

 

Section 6.4                                      Registration
Procedures.  Whenever the Purchasers have requested that any Registrable
Securities be registered pursuant to Section 6.1 hereof, the Company will, at
its expense, and except as otherwise provided in this Agreement, use its
reasonable best efforts to effect the registration of such Registrable
Securities under the Securities Act prior to the Required Filing Date, and in
connection with any such request, the Company will as expeditiously as
practicable:

 

(A)                                  PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT ON ANY FORM FOR WHICH THE COMPANY THEN QUALIFIES OR WHICH
COUNSEL FOR THE COMPANY SHALL DEEM APPROPRIATE AND WHICH FORM SHALL BE AVAILABLE
FOR THE SALE OF THE REGISTRABLE SECURITIES TO BE REGISTERED THEREUNDER IN
ACCORDANCE WITH THE INTENDED METHOD OF DISTRIBUTION THEREOF, AND USE ITS
REASONABLE BEST EFFORTS AND PROCEED DILIGENTLY AND IN GOOD FAITH TO CAUSE SUCH
FILED REGISTRATION STATEMENT TO BECOME EFFECTIVE UNDER THE SECURITIES ACT;
PROVIDED THAT AT LEAST FIVE BUSINESS DAYS BEFORE FILING A REGISTRATION STATEMENT
OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, THE COMPANY WILL FURNISH
TO THE PURCHASERS AND TO ONE COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY
SELECTED BY THE PURCHASERS, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED,
WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF SUCH COUNSEL; PROVIDED FURTHER
THAT IN CONNECTION WITH A DEMAND REGISTRATION, THE COMPANY SHALL NOT FILE ANY
REGISTRATION STATEMENT OR PROSPECTUS, OR ANY AMENDMENTS OR SUPPLEMENTS THERETO,
IF THE PURCHASERS OR THEIR COUNSEL SHALL REASONABLY OBJECT ON A TIMELY BASIS
(PROVIDED THE TIME PERIOD FOR WHICH THE FILING OF A DEMAND REGISTRATION IS

 

26

--------------------------------------------------------------------------------


 

DELAYED PURSUANT TO THE OBJECTION OF THE PURCHASERS SHALL BE ADDED TO THE
REQUIRED FILING DATE);

 

(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE PURSUANT TO SECTION 6.1 UNTIL ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD AND COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH THE INTENDED METHOD OF DISPOSITION BY THE PURCHASERS THEREOF SET
FORTH IN SUCH REGISTRATION STATEMENT; PROVIDED HOWEVER THAT THE PURCHASERS THAT
HAVE BEEN INCLUDED ON A “SHELF” REGISTRATION STATEMENT MAY REQUEST THAT THEIR
REGISTRABLE SECURITIES BE REMOVED FROM SUCH REGISTRATION STATEMENT, IN WHICH
EVENT THE COMPANY SHALL AS PROMPTLY AS PRACTICABLE EITHER WITHDRAW SUCH
REGISTRATION STATEMENT OR FILE A POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION
STATEMENT REMOVING SUCH REGISTRABLE SECURITIES;

 

(C)                                  FURNISH TO THE PURCHASERS SUCH NUMBER OF
COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO (IN
EACH CASE INCLUDING ALL EXHIBITS THERETO), THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS) AND SUCH OTHER
DOCUMENTS AS THE PURCHASERS MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES;

 

(D)                                 NOTIFY THE PURCHASERS PROMPTLY, AND CONFIRM
SUCH NOTICE IN WRITING:

 

(I)                                     WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND, WITH RESPECT TO A
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE UNDER THE SECURITIES ACT AND EACH APPLICABLE STATE LAW;

 

(II)                                  OF ANY REQUEST BY THE SEC OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A
REGISTRATION STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL INFORMATION;

 

(III)                               OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE;

 

(IV)                              IF AT ANY TIME THE REPRESENTATIONS OR
WARRANTIES OF THE COMPANY OR ANY SUBSIDIARY CONTAINED IN ANY AGREEMENT
(INCLUDING ANY UNDERWRITING AGREEMENT) CONTEMPLATED BY SECTION 6.4(I) BELOW
CEASE TO BE TRUE AND CORRECT IN ANY MATERIAL RESPECT;

 

(V)                                 OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE;

 

27

--------------------------------------------------------------------------------


 

(VI)                              OF THE HAPPENING OF ANY EVENT THAT REQUIRES
THE MAKING OF ANY CHANGES IN SUCH REGISTRATION STATEMENT, PROSPECTUS OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE SO THAT,
IN THE CASE OF THE REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
THAT IN THE CASE OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; AND

 

(VII)                           OF THE COMPANY’S REASONABLE DETERMINATION THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE;

 

(E)                                  USE ITS REASONABLE BEST EFFORTS TO OBTAIN
THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT, OR THE LIFTING OF ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION
FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT;

 

(F)                                    COOPERATE WITH THE PURCHASERS AND THE
MANAGING UNDERWRITER(S) TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD, WHICH CERTIFICATES
SHALL NOT BEAR ANY RESTRICTIVE LEGENDS AND SHALL BE IN A FORM ELIGIBLE FOR
DEPOSIT WITH THE DEPOSITARY TRUST COMPANY;

 

(G)                                 USE ITS REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY SUCH REGISTRABLE SECURITIES AS PROMPTLY AS PRACTICABLE UNDER SUCH
OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE PURCHASERS OR
MANAGING UNDERWRITER REASONABLY (IN LIGHT OF THE INTENDED PLAN OF DISTRIBUTION)
REQUESTS AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE THE PURCHASERS OR MANAGING UNDERWRITER TO
CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES
OWNED BY THE PURCHASERS; PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED TO
(I) QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS PARAGRAPH (G) OR (II) SUBJECT
ITSELF TO TAXATION IN ANY SUCH JURISDICTION, AND NOTIFY THE PURCHASERS IN
WRITING OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE UNDER THE SECURITIES LAWS OF ANY JURISDICTION IN THE UNITED
STATES OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE;

 

(H)                                 USE ITS REASONABLE BEST EFFORTS TO CAUSE
SUCH REGISTRABLE SECURITIES TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER
GOVERNMENTAL AGENCIES OR AUTHORITIES, IF ANY, AS MAY BE REQUIRED OF THE COMPANY
TO ENABLE THE PURCHASERS TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES;

 

(I)                                     ENTER INTO CUSTOMARY AGREEMENTS
(INCLUDING AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH CUSTOMARY
INDEMNIFICATION PROVISIONS) AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY
REQUIRED OR ADVISABLE IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES, INCLUDING PROVIDING REASONABLE AVAILABILITY OF
APPROPRIATE

 

28

--------------------------------------------------------------------------------


 

MEMBERS OF SENIOR MANAGEMENT OF THE COMPANY TO PROVIDE CUSTOMARY DUE DILIGENCE
ASSISTANCE IN CONNECTION WITH ANY OFFERING AND TO PARTICIPATE IN CUSTOMARY “ROAD
SHOW” PRESENTATIONS IN CONNECTION WITH ANY UNDERWRITTEN OFFERINGS IN
SUBSTANTIALLY THE SAME MANNER AS THEY WOULD IN AN UNDERWRITTEN PRIMARY
REGISTERED PUBLIC OFFERING BY THE COMPANY, AFTER TAKING INTO ACCOUNT THE
REASONABLE BUSINESS REQUIREMENTS OF THE COMPANY IN DETERMINING THE SCHEDULING
AND DURATION OF ANY ROAD SHOW;

 

(J)                               MAKE AVAILABLE FOR INSPECTION BY ANY
UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER PROFESSIONAL RETAINED BY THE
UNDERWRITER, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF THE COMPANY AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO
EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY, AND CAUSE THE COMPANY’S OFFICERS,
DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION REASONABLY REQUESTED IN
CONNECTION WITH SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT THE
PURCHASERS AGREE THAT INFORMATION OBTAINED AS A RESULT OF SUCH INSPECTIONS SHALL
BE DEEMED CONFIDENTIAL AND SHALL NOT BE USED AS THE BASIS FOR ANY MARKET
TRANSACTIONS IN THE SECURITIES OF THE COMPANY OR ITS AFFILIATES UNLESS AND UNTIL
SUCH INFORMATION IS MADE GENERALLY AVAILABLE TO THE PUBLIC;

 

(K)                            AT THE REASONABLE REQUEST OF THE MANAGING
UNDERWRITER(S) AS TO FORM AND CONTENT, USE ITS REASONABLE BEST EFFORTS TO OBTAIN
A COMFORT LETTER OR COMFORT LETTERS FROM THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY
COVERED BY COMFORT LETTERS;

 

(L)                               OTHERWISE USE ITS REASONABLE BEST EFFORTS TO
COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE
TO THE PURCHASERS, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT
COVERING A PERIOD OF TWELVE MONTHS, BEGINNING WITHIN THREE MONTHS AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;

 

(M)                         USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH
REGISTRABLE SECURITIES TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED OR QUOTED ON ANY INTER-DEALER
QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN
QUOTED;

 

(N)                           IF ANY EVENT CONTEMPLATED BY SECTION 6.4(D) ABOVE
SHALL OCCUR, AS PROMPTLY AS PRACTICABLE PREPARE A SUPPLEMENT OR AMENDMENT OR
POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR THE RELATED
PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR PROMPTLY FILE
ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS
OF THE REGISTRABLE SECURITIES, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND

 

29

--------------------------------------------------------------------------------


 

(O)                                 COOPERATE AND ASSIST IN ANY FILING REQUIRED
TO BE MADE WITH THE FINANCIAL INDUSTRY REGULATORY AUTHORITY AND IN THE
PERFORMANCE OF ANY DUE DILIGENCE INVESTIGATION BY ANY UNDERWRITER, INCLUDING ANY
“QUALIFIED INDEPENDENT UNDERWRITER,” OR THE PURCHASER.

 

Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that any Demand Registration that is a “shelf” registration pursuant to
Rule 415 under the Securities Act shall contain all language in the selling
stockholders’ table and the plan of distribution as may reasonably be requested
by a holder of Registrable Securities.  The Company may require the Purchasers
to promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as it may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.

 

The Purchasers agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6.4(d) hereof, the
Purchasers will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until receipt of the copies of the supplemented or amended prospectus
contemplated by Section 6.4(n) hereof, and, if so directed by the Company, the
Purchasers will deliver to the Company all copies, other than permanent file
copies, then in such their possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice.

 

Section 6.5                                      Registration Expenses.  Subject
to the provisions in Section 6.1(b) above with respect to a withdrawn Demand
Registration, in connection with any registration statement required to be filed
hereunder, the Company shall pay the following registration expenses (the
“Registration Expenses”):

 

(A)                                  ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO FILINGS TO BE MADE WITH THE
FINANCIAL INDUSTRY REGULATORY AUTHORITY);

 

(B)                                 FEES AND EXPENSES OF COMPLIANCE WITH
SECURITIES OR BLUE SKY LAWS (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE REGISTRABLE
SECURITIES);

 

(C)                                  PRINTING EXPENSES;

 

(D)                                 ITS OWN INTERNAL EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES
PERFORMING LEGAL OR ACCOUNTING DUTIES);

 

(E)                                  THE FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE LISTING ON AN EXCHANGE OF THE REGISTRABLE SECURITIES IF THE
COMPANY SHALL CHOOSE, OR BE REQUIRED PURSUANT TO SECTION 6.4(M), TO LIST SUCH
REGISTRABLE SECURITIES;

 

(F)                                    REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY AND CUSTOMARY FEES AND EXPENSES FOR INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS RETAINED BY THE COMPANY (INCLUDING THE EXPENSES OF
ANY COMFORT LETTERS REQUESTED PURSUANT TO SECTION 6.4(K) HEREOF);

 

30

--------------------------------------------------------------------------------


 

(G)                                 THE REASONABLE FEES AND EXPENSES OF ANY
SPECIAL EXPERTS RETAINED BY THE COMPANY IN CONNECTION WITH SUCH REGISTRATION;

 

(H)                                 REASONABLE FEES AND EXPENSES OF ONE COUNSEL
(UP TO $15,000.00) REASONABLY ACCEPTABLE TO THE COMPANY SELECTED BY THE
PURCHASERS INCURRED IN CONNECTION WITH THE REGISTRATION OF SUCH REGISTRABLE
SECURITIES HEREUNDER; AND

 

(I)                                     FEES AND EXPENSES OF ANY “QUALIFIED
INDEPENDENT UNDERWRITER” OR OTHER INDEPENDENT APPRAISER PARTICIPATING IN ANY
OFFERING PURSUANT TO THE RULES OF THE FINANCIAL INDUSTRY REGULATORY AUTHORITY.

 

The Company shall not have any obligation to pay any underwriting fees,
discounts, or commissions attributable to the sale of Registrable Securities or,
except as provided by clause (b), (h) or (i) above, any out-of-pocket expenses
of the Purchasers (or the agents who manage their accounts) or the fees and
disbursements of any underwriter.

 

Section 6.6                                      Indemnification; Contribution.

 

(a)                                  Indemnification by the Company.  The
Company agrees to indemnify and hold harmless the Purchasers, each Person, if
any, who controls the Purchasers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the officers, directors,
agents, general and limited partners, and employees of the Purchasers and each
such controlling Person from and against any and all losses, claims, damages,
liabilities (joint or several), and expenses (including reasonable costs of
investigation and attorneys’ fees) arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses arise out of, or are based upon and in conformity with,
any such untrue statement or omission or allegation thereof based upon
information furnished in writing to the Company by the Purchasers or on the
Purchasers’ behalf expressly for use therein.

 

(b)                                 Indemnification by the Purchasers.  The
Purchasers agree to indemnify and hold harmless the Company, and each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and the officers, directors,
agents and employees of the Company and each such controlling Person to the same
extent as the foregoing indemnity from the Company to the Purchasers, but only
with respect to information furnished in writing by the Purchasers or on the
Purchasers’ behalf expressly for use in any registration statement or prospectus
relating to the Registrable Securities.  The liability of the Purchasers under
this Section 6.6(b) shall be limited to the aggregate cash and property received
by the Purchasers pursuant to the sale of Registrable Securities covered by such
registration statement or prospectus.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Conduct of Indemnification Proceedings.  If
any action or proceeding (including any governmental investigation) shall be
brought or asserted against any Person entitled to indemnification under
Sections 6.6(a) or 6.6(b) above (an “Indemnified Party”) in respect of which
indemnity may be sought from any Person who has agreed to provide such
indemnification under Sections 6.6(a) or 6.6(b) above (an “Indemnifying Party”),
the Indemnified Party shall give prompt written notice to the Indemnifying Party
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all reasonable expenses of such defense. Such
Indemnified Party shall have the right to employ separate counsel in any such
action or proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless:

 

(I)                                     THE INDEMNIFYING PARTY HAS AGREED TO PAY
SUCH FEES AND EXPENSES; OR

 

(II)                                  THE INDEMNIFYING PARTY FAILS PROMPTLY TO
ASSUME THE DEFENSE OF SUCH ACTION OR PROCEEDING OR FAILS TO EMPLOY COUNSEL
REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY; OR

 

(III)                               THE NAMED PARTIES TO ANY SUCH ACTION OR
PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY
AND INDEMNIFYING PARTY (OR AN AFFILIATE OF THE INDEMNIFYING PARTY), AND SUCH
INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY COUNSEL THAT THERE MAY BE ONE OR
MORE LEGAL DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY THAT ARE DIFFERENT FROM
OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, OR THERE IS A
CONFLICT OF INTEREST ON THE PART OF COUNSEL EMPLOYED BY THE INDEMNIFYING PARTY
TO REPRESENT SUCH INDEMNIFIED PARTY (IN WHICH CASE, IF SUCH INDEMNIFIED PARTY
NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO EMPLOY SEPARATE
COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL
NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION OR PROCEEDING ON BEHALF
OF SUCH INDEMNIFIED PARTY).

 

Notwithstanding the foregoing, the Indemnifying Party shall not, in connection
with any one such action or proceeding or separate but substantially similar
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable at any time for the fees and
expenses of more than one separate firm of attorneys (together in each case with
appropriate local counsel). The Indemnifying Party shall not be liable for any
settlement of any such action or proceeding effected without its written consent
(which consent will not be unreasonably withheld), but if settled with its
written consent, or if there be a final judgment for the plaintiff in any such
action or proceeding, the Indemnifying Party shall indemnify and hold harmless
such Indemnified Party from and against any loss or liability (to the extent
stated above) by reason of such settlement or judgment.  The Indemnifying Party
shall not consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release, in form and substance
reasonably satisfactory to the Indemnified Party,

 

32

--------------------------------------------------------------------------------


 

from all liability in respect of such action or proceeding for which such
Indemnified Party would be entitled to indemnification hereunder.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 6.6 is unavailable to the Indemnified Parties in
respect of any losses, claims, damages, liabilities or judgments referred to
herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Parties, shall contribute to the amount paid or payable by such
Indemnified Parties as a result of such losses, claims, damages, liabilities and
judgments as between the Company on the one hand and the Purchasers on the
other, in such proportion as is appropriate to reflect the relative fault of the
Company and of the Purchasers in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or judgments, as
well as any other relevant equitable considerations.  The relative fault of the
Company on the one hand and of the Purchasers on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by such Person, and such Persons’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 6.6(d) were determined by any method of
allocation which does not take into account the equitable considerations
referred to in the immediately preceding paragraph.  The amount paid or payable
by an Indemnified Party as a result of the losses, claims, damages, liabilities
or judgments referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 6.6(d), the Purchasers shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities were offered to the public (less any underwriting
discounts or commissions) exceeds the amount of any damages which the Purchasers
have otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

Section 6.7                                      Additional Covenants and
Agreements of the Company.  With a view to making available to the Purchasers
the benefits of certain rules and regulations of the SEC which at any time
permit the sale of the Registrable Securities to the public without
registration, so long as the Purchasers still own Registrable Securities, the
Company shall use its reasonable best efforts to:

 

(A)                                  MAKE AND KEEP PUBLIC INFORMATION AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144, AT ALL TIMES;

 

(B)                                 FILE WITH THE SEC IN A TIMELY MANNER ALL
REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT; AND

 

33

--------------------------------------------------------------------------------


 

(C)                                  SO LONG AS A PURCHASER OWNS ANY REGISTRABLE
SECURITIES, FURNISH TO SUCH PURCHASER, UPON ANY REASONABLE REQUEST, A WRITTEN
STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH RULE 144 AND THE EXCHANGE
ACT, A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY IF NOT
PUBLICLY AVAILABLE, AND SUCH OTHER REPORTS AND DOCUMENTS OF THE COMPANY AS SUCH
PURCHASER MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE OR REGULATION OF
THE SEC ALLOWING A PURCHASER TO SELL ANY SUCH SECURITIES WITHOUT REGISTRATION.

 

Section 6.8                                      Transfers of Registration
Rights.  The provisions of this Article VI hereof will inure to the benefit of
and be binding upon the successors and assigns of each of the parties hereto,
except as otherwise provided herein; provided, however, that the registration
rights granted hereby may be transferred only (i) by operation of Law or (ii) to
any Person to whom the Purchasers transfer Registrable Securities, provided that
any such transferee shall not be entitled to rights pursuant to this Article VI
unless such transferee of registration rights hereunder agrees to be bound by
the terms and conditions of this Article VI and executes and delivers to the
Company an acknowledgment and agreement to such effect.

 

Section 6.9                                      Waiver of Registration
Rights.  The rights of any Purchaser under any provision of this Article VI may
be waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by the Purchasers holding not less
than a majority of the Registrable Securities; provided, however, that no
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of this Article VI unless the same
consideration also is offered to all Purchasers that hold Registrable
Securities.

 

ARTICLE VII


ADDITIONAL AGREEMENTS

 

Section 7.1                                      Contractual Preemptive
Rights.  Subject to (i) the terms and conditions specified in this Section 7.1
and (ii) subject to Section 7.2 below regarding certain specific financing
transactions, the Company hereby grants to the Purchasers a right of first offer
with respect to future sales by the Company of New Securities.  Each Purchaser
shall be entitled to apportion the right of first offer hereby granted it among
itself and its partners and Affiliates in such proportions as it deems
appropriate.

 

Each time the Company proposes to offer any New Securities, the Company shall
first make an offering of such New Securities to Purchasers in accordance with
the following provisions:

 

(A)                                  THE COMPANY SHALL DELIVER A NOTICE IN
ACCORDANCE WITH SECTION 9.6 (“NEW SECURITY NOTICE”) TO THE PURCHASERS STATING
(I) ITS BONA FIDE INTENTION TO OFFER SUCH NEW SECURITIES, (II) THE NUMBER OF
SUCH NEW SECURITIES TO BE OFFERED AND (III) THE PRICE AND TERMS UPON WHICH IT
PROPOSES TO OFFER SUCH NEW SECURITIES.

 

(B)                                 BY WRITTEN NOTIFICATION RECEIVED BY THE
COMPANY WITHIN TWENTY (20) CALENDAR DAYS AFTER THE GIVING OF NEW SECURITY
NOTICE, EACH PURCHASER MAY ELECT TO PURCHASE, AT THE PRICE AND ON THE TERMS
SPECIFIED IN THE NEW SECURITY NOTICE, UP TO THAT

 

34

--------------------------------------------------------------------------------


 

PORTION OF SUCH NEW SECURITIES THAT EQUALS THE PROPORTION THAT THE NUMBER OF
SHARES OF COMMON STOCK ISSUED AND HELD BY SUCH PURCHASER (ASSUMING FULL
CONVERSION AND EXERCISE OF ALL CONVERTIBLE AND EXERCISABLE SECURITIES THEN
OUTSTANDING) BEARS TO THE TOTAL NUMBER OF SHARES OF COMMON STOCK THEN
OUTSTANDING (ASSUMING FULL CONVERSION AND EXERCISE OF ALL CONVERTIBLE AND
EXERCISABLE SECURITIES THEN OUTSTANDING).  THE COMPANY SHALL PROMPTLY, IN
WRITING, INFORM EACH PURCHASER THAT ELECTS TO PURCHASE ALL THE SHARES AVAILABLE
TO IT (A “FULLY EXERCISING PURCHASER”) OF ANY OTHER PURCHASER’S FAILURE TO DO
LIKEWISE.  DURING THE TEN (10) DAY PERIOD COMMENCING AFTER SUCH INFORMATION IS
GIVEN, EACH FULLY EXERCISING PURCHASER MAY ELECT TO PURCHASE THAT PORTION OF THE
NEW SECURITIES FOR WHICH PURCHASERS WERE ENTITLED TO SUBSCRIBE, BUT WHICH WERE
NOT SUBSCRIBED FOR BY THE PURCHASERS, THAT IS EQUAL TO THE PROPORTION THAT THE
NUMBER OF SHARES OF COMMON STOCK ISSUED AND HELD BY SUCH FULLY EXERCISING
PURCHASER (ASSUMING FULL CONVERSION AND EXERCISE OF ALL CONVERTIBLE AND
EXERCISABLE SECURITIES THEN OUTSTANDING) BEARS TO THE TOTAL NUMBER OF SHARES OF
COMMON STOCK THEN OUTSTANDING (ASSUMING FULL CONVERSION AND EXERCISE OF ALL
CONVERTIBLE AND EXERCISABLE SECURITIES THEN OUTSTANDING).

 

(C)                                  IF ALL NEW SECURITIES THAT PURCHASERS ARE
ENTITLED TO OBTAIN PURSUANT TO SECTION 7.1(B) ARE NOT ELECTED TO BE OBTAINED AS
PROVIDED IN SECTION 7.1(B) HEREOF, THE COMPANY MAY, DURING THE THIRTY (30) DAY
PERIOD FOLLOWING THE EXPIRATION OF THE PERIOD PROVIDED IN SECTION 7.1(B) HEREOF,
OFFER THE REMAINING UNSUBSCRIBED PORTION OF SUCH NEW SECURITIES TO ANY PERSON OR
PERSONS AT A PRICE NOT LESS THAN THAT, AND UPON TERMS NO MORE FAVORABLE TO THE
OFFEREE THAN THOSE, SPECIFIED IN THE NEW SECURITY NOTICE.  IF THE COMPANY DOES
NOT ENTER INTO AN AGREEMENT FOR THE SALE OF THE NEW SECURITIES WITHIN SUCH
PERIOD, OR IF SUCH AGREEMENT IS NOT CONSUMMATED WITHIN FIFTEEN (15) DAYS OF THE
EXECUTION THEREOF, THE RIGHT PROVIDED HEREUNDER SHALL BE DEEMED TO BE REVIVED
AND SUCH NEW SECURITIES SHALL NOT BE OFFERED UNLESS FIRST REOFFERED TO THE
PURCHASERS IN ACCORDANCE HEREWITH.

 

(D)                                 THE RIGHT OF FIRST OFFER IN THIS SECTION 7.1
SHALL NOT BE APPLICABLE TO (I) THE ISSUANCE OR SALE OF UP TO 1,000,000 SHARES OF
COMMON STOCK (OR OPTIONS THEREFOR) TO EMPLOYEES, DIRECTORS, CONSULTANTS AND
OTHER SERVICE PROVIDERS FOR THE PRIMARY PURPOSE OF SOLICITING OR RETAINING THEIR
SERVICES PURSUANT TO THE COMPANY’S 2007 OMNIBUS SECURITIES AND INCENTIVE PLAN,
(II) THE ISSUANCE OF SECURITIES PURSUANT TO THE CONVERSION OR EXERCISE OF
CONVERTIBLE OR EXERCISABLE SECURITIES OUTSTANDING AS OF THE DATE HEREOF, AND
(III) THE ISSUANCE OF SERIES A PREFERRED STOCK PURSUANT TO THIS AGREEMENT.

 

Section 7.2                                      Certain Rights of First Offer.

 

(A)                                  NOTWITHSTANDING SECTION 7.1 ABOVE REGARDING
THE RIGHT OF FIRST OFFER OF THE PURCHASERS, IF AT ANY POINT THE COMPANY OR ANY
OF ITS SUBSIDIARIES PROPOSES, DIRECTLY OR INDIRECTLY, AN EQUITY OR DEBT
FINANCING FOR THE PURPOSE OF EITHER (X) FUNDING ALL OR A PORTION OF THE PURCHASE
PRICE OF ITS ACQUISITION OF FOCUSMICRO, INC. OR (Y) REFINANCING OR RESTRUCTURING
ITS OUTSTANDING DEBT OBLIGATIONS TO WILLIAM BLAIR MEZZANINE CAPITAL FUND III,
L.P., THE COMPANY SHALL DELIVER TO THE PURCHASERS WRITTEN NOTICE IN ACCORDANCE
WITH SECTION 9.6 (THE “FINANCING NOTICE”) SETTING FORTH THE TOTAL AMOUNT (WHICH
CAN BE A RANGE OF AMOUNTS) THAT THE COMPANY PROPOSES TO RAISE FOR PURPOSES OF
COMPLETING ONE OR

 

35

--------------------------------------------------------------------------------


 

BOTH OF THE TRANSACTIONS SET FORTH ABOVE AND ANY OTHER PROPOSED TERMS AND
CONDITIONS OF THE PROPOSED FINANCING.

 

(B)                                 THE PURCHASERS SHALL HAVE THE EXCLUSIVE
RIGHT (UNLESS WAIVED IN WRITING BY THE PURCHASERS), FOR A PERIOD OF 30 DAYS
AFTER RECEIPT OF THE FINANCING NOTICE, TO DELIVER A PROPOSED TERM SHEET TO THE
COMPANY AND TO NEGOTIATE THE PROPOSED TERMS AND CONDITIONS OF THE PROPOSED
FINANCING FOR THE TRANSACTIONS SET FORTH IN SECTION 7.2(A).

 

(C)                                  IF THE COMPANY AND THE PURCHASERS HAVE NOT
EXECUTED A LETTER OF INTENT WITH RESPECT TO THE FINANCING PROPOSED BY THIS
SECTION 7.2 WITHIN SUCH 30-DAY PERIOD, THEN THE COMPANY SHALL HAVE THE RIGHT,
FOR A PERIOD OF AN ADDITIONAL 30 DAYS AFTER THE EXPIRATION OF SUCH 30-DAY
PERIOD, TO SOLICIT THIRD PARTY OFFERS FROM, AND NEGOTIATE WITH, ANY PERSON OTHER
THAN THE PURCHASERS TO ENTER INTO THE PROPOSED FINANCING ON TERMS NO MORE
FAVORABLE THAN THOSE SET FORTH IN THE FINANCING NOTICE DELIVERED BY THE COMPANY
TO THE PURCHASERS WITH RESPECT TO SUCH PROPOSED FINANCING.  IF, WITHIN SUCH
ADDITIONAL 30-DAY PERIOD, THE COMPANY OBTAINS A BONA FIDE OFFER FROM A THIRD
PARTY TO ENTER INTO THE FINANCING PROPOSED BY THIS SECTION 7.2 WITH THE COMPANY,
THEN THE COMPANY SHALL DELIVER WRITTEN NOTICE THEREOF TO THE PURCHASERS.  IN THE
EVENT THE COMPANY DOES NOT OBTAIN A THIRD PARTY OFFER WITHIN SUCH 30-DAY PERIOD,
THE COMPANY SHALL NOT THEREAFTER ENTER INTO ANY SUCH FINANCING WITHOUT FIRST
DELIVERING A NEW FINANCING NOTICE TO THE PURCHASERS AND COMPLYING WITH THE OTHER
PROVISIONS OF THIS SECTION 7.2.

 

Section 7.3                                      Co-Sale Provisions.

 

(A)                                  ANY OF THE FOLLOWING TRANSFERS FOR VALUE
(FOR PURPOSES OF THIS SECTION 7.3 REFERRED TO AS A “SALE”) OF SHARES OF COMMON
STOCK OR PREFERRED STOCK SHALL BE SUBJECT TO THIS SECTION 7.3: (I) A SALE BY
EACH OF THE STOCKHOLDERS TOGETHER IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS; (II) A SALE BY ANY STOCKHOLDER (OTHER THAN SAM YOUNGBLOOD) OF ANY
OF THE SHARES OF COMMON STOCK HELD BY SUCH STOCKHOLDER THAT ARE SUBJECT TO THE
LOCK-UP AGREEMENTS REFERRED IN SECTION 2.34 AND SECTION 4.8 HEREOF; PROVIDED,
HOWEVER, THAT THE PURCHASERS SHALL NOT HAVE ANY RIGHTS PURSUANT TO THIS
SECTION 7.3(A)(II) WITH RESPECT TO ANY SUCH SHARES OF COMMON STOCK UNTIL SUCH
STOCKHOLDER (OR ANY PERMITTED TRANSFEREE UNDER CLAUSES (A), (B), (C) OR
(D) BELOW) SELLS IN ONE OR MORE TRANSACTIONS (WHETHER OR NOT RELATED) MORE THAN
25% OF SUCH SHARES OF COMMON STOCK HELD BY SUCH STOCKHOLDER AS OF THE DATE
HEREOF; (III) A SALE BY ANY STOCKHOLDER (OTHER THAN SAM YOUNGBLOOD) OF SHARES OF
COMMON STOCK HELD BY SUCH STOCKHOLDER TO ARGYLE JOINT VENTURE; (IV) A SALE OF
CONTRIBUTED SHARES BY ARGYLE JOINT VENTURE AS A RESULT OF THE APPLICATION OF
CLAUSE (C) BELOW; OR (V) IN CONNECTION WITH A CO-SALE CONTROL EVENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE RESTRICTIONS ON TRANSFER CONTAINED
IN THIS SECTION 7.3 SHALL NOT APPLY TO (A) ANY SALES OF SHARES OF COMMON STOCK
BY THE STOCKHOLDERS PURSUANT TO RULE 144 UNDER THE SECURITIES ACT; PROVIDED,
HOWEVER, THAT THIS IN NO WAY LIMITS THE REGISTRATION RIGHTS OF THE PURCHASERS
PURSUANT TO ARTICLE VI, INCLUDING, BUT NOT LIMITED TO, THE PIGGY-BACK RIGHTS
DESCRIBED IN SECTION 6.2; (B) THE TRANSFER OF ANY OR ALL OF THE SHARES OF COMMON
STOCK OWNED BY A STOCKHOLDER, EITHER DURING THEIR LIFETIME OR ON DEATH, BY GIFT,
WILL OR INTESTATE SUCCESSION, TO THE IMMEDIATE FAMILY OF SUCH STOCKHOLDER OR TO
A TRUST THE BENEFICIARIES OF WHICH ARE EXCLUSIVELY SUCH STOCKHOLDER AND/OR A
MEMBER OR MEMBERS OF SUCH STOCKHOLDER’S IMMEDIATE FAMILY; (C) 

 

36

--------------------------------------------------------------------------------


 

THE TRANSFER OF SHARES OF COMMON STOCK BY ANY STOCKHOLDER (OTHER THAN SAM
YOUNGBLOOD) BY CAPITAL CONTRIBUTION TO ARGYLE JOINT VENTURE (THE “CONTRIBUTED
SHARES”); OR (D) THE TRANSFER BY A STOCKHOLDER TO AN AFFILIATE; PROVIDED,
HOWEVER, THAT IN THE CASE OF CLAUSES (B), (C) AND (D) ABOVE, IT SHALL BE A
CONDITION TO SUCH TRANSFER THAT THE TRANSFEREE EXECUTES AND DELIVERS TO THE
PURCHASERS AN AGREEMENT STATING THAT THE TRANSFEREE IS RECEIVING AND HOLDING THE
SHARES OF COMMON STOCK SUBJECT TO THE PROVISIONS OF THIS SECTION 7.3, AND THERE
SHALL BE NO FURTHER TRANSFER OF SUCH SHARES OF COMMON STOCK, EXCEPT IN
ACCORDANCE WITH THIS SECTION 7.3.  SHARES TO BE TRANSFERRED IN CONNECTION WITH
THE TRANSACTIONS DESCRIBED IN THIS SECTION 7.3 ARE REFERRED TO AS THE “CO-SALE
SHARES” AND ANY PERSONS PARTICIPATING IN SUCH TRANSACTION ARE COLLECTIVELY
REFERRED TO AS THE “CO-SELLER.”

 

(B)                                 IN CONNECTION WITH ANY PROPOSED TRANSFER
THAT IS SUBJECT TO THIS SECTION 7.3, THE COMPANY SHALL GIVE WRITTEN NOTICE TO
THE PURCHASERS IN ACCORDANCE WITH SECTION 9.6 (THE “CO-SALE NOTICE”) AT LEAST
TWENTY (20) DAYS PRIOR TO ANY PROPOSED TRANSFER THAT IS SUBJECT TO THIS
SECTION 7.3.  THE CO-SALE NOTICE SHALL SPECIFY THE PROPOSED TRANSFEREE, WHETHER
SUCH PROPOSED TRANSFEREE IS WILLING TO PURCHASE SHARES OF COMMON STOCK OR
PREFERRED STOCK THEN HELD BY THE PURCHASERS AND, IF SO, THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK OR PREFERRED STOCK SUCH PROPOSED TRANSFEREE IS WILLING TO
PURCHASE FROM THE PURCHASERS, THE NUMBER OF CO-SALE SHARES TO BE TRANSFERRED TO
SUCH PROPOSED TRANSFEREE, THE AMOUNT AND TYPE OF CONSIDERATION TO BE RECEIVED
THEREFOR, AND THE PLACE AND DATE ON WHICH THE TRANSFER IS EXPECTED TO BE
CONSUMMATED.  THE CO-SALE NOTICE SHALL INCLUDE AN OFFER (THE “PARTICIPATION
OFFER”) BY THE CO-SELLER TO INCLUDE IN THE PROPOSED TRANSFER ON THE TERMS
DESCRIBED IN PARAGRAPH (C) BELOW A NUMBER OF SHARES OF COMMON STOCK OR PREFERRED
STOCK DESIGNATED BY THE PURCHASERS, NOT TO EXCEED, THE PRODUCT OF (A) THE SUM OF
THE AGGREGATE NUMBER OF CO-SALE SHARES TO BE SOLD TO THE PROPOSED TRANSFEREE
PLUS THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK OR PREFERRED STOCK SUCH
PROPOSED TRANSFEREE IS WILLING TO PURCHASE FROM THE PURCHASERS AND (B) A
FRACTION WITH A NUMERATOR EQUAL TO THE NUMBER OF SHARES OF FULLY-DILUTED COMMON
STOCK HELD BY THE PURCHASERS AND A DENOMINATOR EQUAL TO THE NUMBER OF SHARES OF
FULLY-DILUTED COMMON STOCK HELD BY THE CO-SELLER AND THE PURCHASERS.

 

(C)                                  EXCEPT AS SET FORTH HEREIN AND IN PARAGRAPH
(B) ABOVE, THE PER SHARE CONSIDERATION TO BE RECEIVED FOR ANY SHARES OF COMMON
STOCK OR PREFERRED STOCK INCLUDED IN A PROPOSED TRANSFER HEREUNDER SHALL BE THE
SAME PER SHARE CONSIDERATION TO BE RECEIVED AS SET FORTH IN THE PARTICIPATION
OFFER.  THE PURCHASERS SHALL NOTIFY THE COMPANY NOT MORE THAN FIVE (5) BUSINESS
DAYS AFTER THE DATE OF THE CO-SALE NOTICE, FAILING WHICH THE PURCHASERS SHALL
NOT BE ENTITLED TO PARTICIPATE IN THE PROPOSED TRANSFER.

 

(D)                                 THE PARTICIPATION OFFER SHALL BE CONDITIONED
UPON THE ACTUAL TRANSFER OF CO-SALE SHARES PURSUANT TO THE TRANSACTIONS
CONTEMPLATED IN THE CO-SALE NOTICE WITH THE TRANSFEREE NAMED THEREIN.  IF THE
PURCHASERS ACCEPT THE PARTICIPATION OFFER, THE NUMBER OF CO-SALE SHARES SHALL BE
REDUCED TO THE EXTENT NECESSARY SO AS TO PERMIT THE PURCHASERS TO SELL THE
NUMBER OF SHARES THAT THEY ARE ENTITLED TO SELL UNDER THIS SECTION 7.3, AND THE
CO-SELLER AND THE PURCHASERS SHALL SELL THE NUMBER OF SHARES SPECIFIED IN THE
PARTICIPATION OFFER TO THE PROPOSED TRANSFEREE IN ACCORDANCE WITH THE TERMS OF
SUCH SALE AS SET FORTH IN THE CO-SALE NOTICE.  IF THE PROPOSED TRANSFEREE
REFUSES TO PURCHASE FROM

 

37

--------------------------------------------------------------------------------


 

THE PURCHASERS THE NUMBER OF SHARES THAT THEY ARE ENTITLED TO SELL UNDER THIS
SECTION 7.3, THEN (I) THE CO-SELLER SHALL BE ENTITLED TO SELL UP TO THE NUMBER
OF SHARES SPECIFIED IN THE PARTICIPATION OFFER TO THE PROPOSED TRANSFEREE IN
ACCORDANCE WITH THE TERMS OF SUCH SALE AS SET FORTH IN THE CO-SALE NOTICE AND
(II) THE CO-SELLER SHALL THEN PURCHASE FROM THE PURCHASERS, ON THE TERMS SET
FORTH IN THE CO-SALE NOTICE, UP TO THE NUMBER OF SHARES THAT THEY WOULD HAVE
BEEN ENTITLED TO SELL UNDER THIS SECTION 7.3 HAD THE PROPOSED TRANSFEREE
PURCHASED SUCH SHARES DIRECTLY FROM THE PURCHASERS IN ACCORDANCE WITH THE TERMS
OF THIS SECTION 7.3.  THE PURCHASERS SHALL NOT BE LIABLE UNDER THIS SECTION 7.3
FOR ANY TRANSACTION COSTS ASSOCIATED WITH SUCH A TRANSFER OTHER THAN THE LEGAL
COSTS INCURRED BY THE PURCHASERS.

 

(E)                                  THE PURCHASERS SHALL NOT BE REQUIRED TO
MAKE ANY REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH A TRANSFER PURSUANT TO
THIS SECTION 7.3 OTHER THAN REPRESENTATIONS AND WARRANTIES AS TO (I) THE
PURCHASERS’ OWNERSHIP OF THE SHARES OF COMMON STOCK OR PREFERRED STOCK TO BE
TRANSFERRED FREE AND CLEAR OF ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES OTHER
THAN THOSE ARISING UNDER THIS AGREEMENT OR THE CONSTITUENT DOCUMENTS OF THE
COMPANY, (II) THE PURCHASERS’ POWER AND AUTHORITY TO EFFECT SUCH TRANSFER, AND
(III) SUCH MATTERS PERTAINING TO COMPLIANCE WITH SECURITIES LAWS AS THE
TRANSFEREE MAY REASONABLY REQUIRE; PROVIDED, HOWEVER, FOR THE AVOIDANCE OF DOUBT
THE PARTIES ACKNOWLEDGE THAT THE CONSIDERATION TO BE RECEIVED BY THE CO-SELLER
AND THE PURCHASERS MAY CONSIST OF, AMONG OTHER THINGS, AN INTEREST IN AN ESCROW
ACCOUNT, A SECURITY OR OTHER CONSIDERATION, THE ULTIMATE VALUE OF WHICH MAY BE
DEPENDENT UPON, AMONG OTHER THINGS, THE ACCURACY OF REPRESENTATIONS AND
WARRANTIES RELATING TO THE COMPANY AND ITS BUSINESS OR THE FUTURE PERFORMANCE OF
THE COMPANY; PROVIDED, HOWEVER, ANY LIABILITY WITH RESPECT OF THE PURCHASERS TO
ANY INDEMNIFICATION CLAIM RELATING TO REPRESENTATIONS AND WARRANTIES, COVENANTS
OR OTHER AGREEMENTS RELATING TO THE COMPANY OR ANY CO-SELLER SHALL BE SEVERAL
(AND NOT JOINT AND SEVERAL) AND THE PURCHASERS’ LIABILITY WITH RESPECT TO SUCH
CLAIMS SHALL NOT EXCEED THEIR PROPORTIONATE SHARE THEREOF BASED ON THEIR
FULLY-DILUTED COMMON STOCK OWNERSHIP PERCENTAGE RELATIVE TO THE CO-SELLER.

 

(F)                                    THE CLOSING OF SUCH PURCHASE BY THE
TRANSFEREE SHALL BE ON THE SAME DATE THAT THE TRANSFEREE ACQUIRES THE CO-SALE
SHARES, PROVIDED THAT THE PURCHASERS HAVE BEEN GIVEN TWENTY (20) DAYS ADVANCE
NOTICE OF SUCH CLOSING; PROVIDED FURTHER, HOWEVER, THAT ANY SUCH CLOSING SHALL
BE DELAYED, TO THE EXTENT REQUIRED, UNTIL THE NEXT SUCCEEDING BUSINESS DAY AFTER
THE OBTAINING OF ALL OTHER GOVERNMENTAL APPROVALS REASONABLY DEEMED NECESSARY BY
A PARTY TO THE TRANSFER.

 

Section 7.4                                      Information.  At the request of
the Purchasers, the Company shall provide to the Purchasers all information
which is delivered to the Company’s board of directors, provided, however, that
the Company shall not be required to provide any information which (i) would
cause a breach of an attorney-client privilege or (ii) is information which the
Company deems to be material non-public information, in which case, the
Purchasers may in its sole discretion execute a confidentiality agreement in
form and substance agreeable to the Company and the Purchasers with respect to
such material non-public information, and thereafter, the Company shall provide
such information to the Purchasers.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VIII


DEFINITIONS

 

Section 8.1                                      Definitions.  The following
capitalized terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such Person (for
the purposes of this definition “control,” when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing); provided,
however, for purposes of Section 7.3 hereof, Argyle New Ventures shall be deemed
an Affiliate of Bob Marbut, but Argyle Joint Venture shall not be deemed an
Affiliate of any Stockholder.

 

“Argyle Joint Venture” means Argyle Joint Venture, a joint venture between
Argyle Global Opportunities, LP, and Argyle Global Opportunities II, LP, each of
which is a Texas limited partnership.

 

“Argyle New Ventures” means Argyle New Ventures, LP, a Texas limited
partnership.

 

“Business Day” means a day Monday through Friday on which banks are generally
open for business in San Antonio, Texas.

 

“Bylaws” has the meaning set forth in Section 2.3.

 

“Certificate of Designation” has the meaning set forth in the recitals to this
Agreement.

 

“Certificate of Incorporation” has the meaning set forth in Section 2.3.

 

“Closing” has the meaning set forth in Section 1.4.

 

“Closing Date” has the meaning set forth in Section 1.4.

 

“Commitment Fee” has the meaning set forth in Section 1.3.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Company” means Argyle Security, Inc., a Delaware corporation.

 

“Contributed Shares” has the meaning set forth in Section 7.3(a).

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Shares, up to a maximum of 1,875,000 Shares, subject to adjustments under
(i) the anti-dilution provisions of the Certificate of Designation or (ii) upon
a Liquidation (as defined in the Certificate of Designation).

 

“Co-Sale Control Event” means the consummation of (i) the transfer (in one or a
series of related transactions) of 50% or more of the consolidated assets of the
Corporation and its

 

39

--------------------------------------------------------------------------------


 

Subsidiaries, taken as a whole, to a Person or a group of Persons acting in
concert, (ii) the transfer or issuance (in one or a series of related
transactions) of securities of the Company to one Person or a group of Persons
acting in concert, or (iii) an amalgamation, merger, consolidation,
reorganization or similar transaction involving the Company, in the case of
clauses (ii) and (iii) above, under circumstances in which immediately following
such transaction, a Person or group of Persons collectively own a majority in
voting power of the then outstanding voting power or equity securities, other
than a Person or group of Persons who holds a majority interest as of the date
hereof.  A sale (or multiple related sales) of one or more Subsidiaries of the
Company (whether by way of amalgamation, merger, consolidation, reorganization
or sale of all or substantially all assets or securities) which constitutes 50%
or more of the consolidated assets of the Company will be deemed a “Co-Sale
Control Event.”

 

“Co-Sale Notice” has the meaning set forth in Section 7.3(b).

 

“Co-Sale Shares” has the meaning set forth in Section 7.3(a).

 

“Co-Seller” has the meaning set forth in Section 7.3(a).

 

“Delaware Court” has the meaning set forth in Section 9.1.

 

“Demand Request” has the meaning set forth in Section 6.1(a)(i).

 

“Demand Registration” has the meaning set forth in Section 6.1(a)(i).

 

“Disclosure Schedules” has the meaning set forth in the introductory paragraph
to Article II.

 

“Escrow Agreement” has the meaning set forth in Section 2.34.

 

“Evaluation Date” has the meaning set forth in Section 2.8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” has the meaning set forth in Section 2.7.

 

“Financing Notice” has the meaning set forth in Section 7.2(a).

 

“Fully-Diluted Common Stock” means, at any time, the then outstanding Common
Stock of the Company plus (without duplication) all shares of Common Stock
issuable, whether at such time or upon the passage of time or the occurrence of
future events, upon the exercise, conversion or exchange of all then outstanding
rights, warrants, options, convertible securities, or exchangeable securities or
indebtedness, or other rights, exercisable for or convertible or exchangeable
into, directly or indirectly, Common Stock or securities convertible or
exchangeable into Common Stock, whether at the time of issuance or upon the
passage of time or the occurrence of some future event.

 

“Fully Exercising Purchaser” has the meaning set forth in Section 7.1(b).

 

40

--------------------------------------------------------------------------------


 

“Governmental Contract” has the meaning set forth in Section 2.26(d).

 

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any Government, whether federal, state or local,
domestic or foreign.

 

“Indemnified Party” has the meaning set forth in Section 6.6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6.6(c).

 

“Intellectual Property” has the meaning set forth in Section 2.11.

 

“Law” means any applicable statute, law, code, ordinance, rule, regulation,
order, permit, license, certificate, writ, judgment, injunction or decree
promulgated by any governmental authority having jurisdiction.

 

 “Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or prospects of the Company and the
Subsidiaries, taken as a whole, or (b) the ability of the Company to perform its
obligations pursuant to the transactions contemplated by this Agreement.

 

“Material Agreements” has the meaning set forth in Section 2.7.

 

“Maximum Number of Shares” has the meaning set forth in Section 6.2(b)(i).

 

“Merger Agreement” has the meaning set forth in Section 2.34.

 

“New Securities” means any shares of, or securities convertible into or
exchangeable or exercisable for any shares of, the Company’s capital stock which
are issued after the Closing Date, but shall not include the “Rodman Warrants”
issued by the Company pursuant to the December 18, 2007 letter agreement between
the Company and Rodman and Renshaw, LLC.

 

“New Security Notice” has the meaning set forth in Section 7.1(a).

 

“Offering” has the meaning set forth in Section 2.19.

 

“Other Material Agreements” has the meaning set forth in Section 2.26.

 

“Participation Offer” has the meaning set forth in Section 7.3(b).

 

“Person” means any person, individual, corporation, limited liability company,
partnership, trust or other nongovernmental entity or any governmental agency,
court, authority or other body (whether foreign, federal, state, local or
otherwise).

 

“Preferred Stock” has the meaning set forth in the recitals to this Agreement.

 

“Purchaser” or “Purchasers” mean the Purchasers whose names are set forth on the
signature pages of this Agreement, and their permitted transferees.

 

41

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 1.1.

 

“Registrable Securities” means the Conversion Shares held by the Purchasers as
of the date of the filing of a Registration Statement.

 

“Registration Expenses” has the meaning set forth in Section 6.5.

 

“Required Filing Date” has the meaning set forth in Section 6.1(a)(ii).

 

“Rule 144” means Rule 144 promulgated under the Securities Act, or any successor
rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 2.7.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.

 

“Series A Preferred Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Stockholders” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Shares” has the meaning set forth in the recitals to this Agreement.

 

“Subsidiary” or “Subsidiaries” has the meaning set forth in Section 2.5.

 

Section 8.2             Certain Interpretations.  Except where expressly stated
otherwise in this Agreement, the following rules of interpretation apply to this
Agreement: (i) “or” is not exclusive and “include”, “includes” and “including”
are not limiting; (ii) definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms; (iii) references to an
agreement or instrument mean such agreement or instrument as from time to time
amended, modified or supplemented; (iv) references to a Person are also to its
permitted successors and assigns; (v) references to an “Article,” “Section,”
“Subsection,” “Exhibit” or “Schedule” refer to an Article of, a Section or
Subsection of, or an Exhibit or Schedule to, this Agreement; and (vi) words
importing the masculine gender include the feminine or neuter and, in each case,
vice versa.

 

ARTICLE IX


GOVERNING LAW; MISCELLANEOUS

 

Section 9.1             Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement will be governed by and interpreted in accordance with the laws of the
State of Delaware without regard to the principles of conflict of laws.  Each of
the parties hereto hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court

 

42

--------------------------------------------------------------------------------


 

for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum..  EACH OF
THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

Section 9.2             Counterparts; Signatures by Facsimile.  This Agreement
may be executed in two or more counterparts, all of which are considered one and
the same agreement and will become effective when counterparts have been signed
by each party and delivered to the other parties.  This Agreement, once executed
by a party, may be delivered to the other parties hereto by facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

Section 9.3             Headings.  The headings of this Agreement are for
convenience of reference only, are not part of this Agreement and do not affect
its interpretation.

 

Section 9.4             Severability.  If any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision will be deemed modified in order to conform with such statute or
rule of law.  Any provision hereof that may prove invalid or unenforceable under
any law will not affect the validity or enforceability of any other provision
hereof.

 

Section 9.5             Entire Agreement; Amendments.  This Agreement (including
all schedules and exhibits hereto) and any confidentiality agreement entered
into between the Company and a Purchaser (which confidentiality agreement shall
continue to be in full force and effect) constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof.  There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein.  This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  No provision of this Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the holders of
at least two-thirds (2/3) of the aggregate number of Shares then held by the
Purchasers under this Agreement.  Any amendment or waiver effected in accordance
with this Section 9.5 shall be binding upon each holder of any Shares purchased
under this Agreement at the time outstanding (including securities into which
such Shares are convertible), each future holder of all such securities, and the
Company.

 

Section 9.6             Notices.  All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given:

 

(A)           UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED;

 

(B)           WHEN SENT BY CONFIRMED EMAIL, TELEX OR FACSIMILE IF SENT DURING
NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY;

 

43

--------------------------------------------------------------------------------


 

(C)           FIVE (5) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR

 

(D)           ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF
RECEIPT.

 

The addresses for such communications are:

 

If to the Company

 

or to the Stockholders:

Argyle Security, Inc.

 

200 Concord Place, Suite 700

 

San Antonio, Texas 78216

 

Attention: Don Neville

 

 

With a copy to:

Lancaster, Helling, Martin & Grable, L.L.P.

 

2100 Ross Ave., Suite 950

 

Dallas, Texas 75201

 

Attention: Chris Helling

 

Facsimile: (214) 692-6255

 

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on Exhibit A hereto.

 

With a copy to:

Porter & Hedges, L.L.P.

 

1000 Main Street, 36th Floor

 

Houston, Texas 77002

 

Attention: Chris A. Ferazzi

 

Facsimile: (713) 226-6626

 

Each party will provide ten (10) days’ advance written notice to the other
parties of any change in its address.

 

Section 9.7             Successors and Assigns.  This Agreement is binding upon
and inures to the benefit of the parties and their successors and assigns. The
Company will not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers, and no Purchaser may assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except as permitted in accordance with Section 6.8
hereof.

 

Section 9.8             Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto, their respective permitted successors and
assigns and the Placement Agents, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

Section 9.9             Further Assurances.  Each party will do and perform, or
cause to be done and performed, all such further acts and things, and will
execute and deliver all other agreements, certificates, instruments and
documents, as another party may reasonably request in order to

 

44

--------------------------------------------------------------------------------


 

carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

Section 9.10           No Strict Construction.  The language used in this
Agreement is deemed to be the language chosen by the parties to express their
mutual intent, and no rules of strict construction will be applied against any
party.

 

Section 9.11           Equitable Relief.  The Company recognizes that if it
fails to perform or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Purchasers. The Company
therefore agrees that the Purchasers are entitled to seek temporary and
permanent injunctive relief in any such case.  Each Purchaser also recognizes
that, if it fails to perform or discharge any of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the Company. 
Each Purchaser therefore agrees that the Company is entitled to seek temporary
and permanent injunctive relief in any such case.

 

Section 9.12           Survival of Representations and
Warranties.  Notwithstanding any investigation made by any party to this
Agreement, all representations and warranties made by the Company and the
Purchasers herein shall survive until the date 90 days after the expiration of
the applicable statute of limitations.

 

Section 9.13           Independent Nature of Purchasers’ Obligations and
Rights.  Except as otherwise provided herein, the obligations of each Purchaser
under this Agreement are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under this Agreement. Nothing
contained herein and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group, or are deemed Affiliates with
respect to such obligations or the transactions contemplated by this Agreement. 
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchasers, the Company and the Stockholders
have caused this Agreement to be duly executed as of the date first above
written.

 

 

 

COMPANY

 

 

 

ARGYLE SECURITY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STOCKHOLDERS

 

(solely for purposes of Section 7.3)

 

 

 

 

 

 

 

Sam Youngblood

 

 

 

 

 

 

 

 

 

Bob Marbut

 

 

 

 

 

 

 

 

 

Ron Chaimovski

 

SECURITIES PURCHASE AGREEMENT

COMPANY AND STOCKHOLDER SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

PURCHASERS

 

 

 

MEZZANINE MANAGEMENT FUND IV A

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MEZZANINE MANAGEMENT FUND IV
COINVEST A

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SECURITIES PURCHASE AGREEMENT

PURCHASER SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF PURCHASERS FOR THE CLOSING

 

Purchaser

 

Shares

 

Purchase
Price

 

 

 

 

 

 

 

Name: Mezzanine Management Fund IV A

 

18,466

 

$

14,772,800.00

 

 

 

 

 

 

 

Address:

c/o Mezzanine Management Limited
333 Ludlow Street
North Tower, Second Floor
Stamford, Connecticut 06902

 

 

 

 

 

 

 

 

 

 

 

Residency:      Bermuda

 

 

 

 

 

 

 

 

 

 

 

Name: Mezzanine Management Fund IV Coinvest A

 

284

 

$

227,200.00

 

 

 

 

 

 

 

Address:

c/o Mezzanine Management Limited
333 Ludlow Street
North Tower, Second Floor
Stamford, Connecticut 06902

 

 

 

 

 

 

 

 

 

 

 

Residency:      Bermuda

 

 

 

 

 

 

 

 

 

 

 

Total

 

18,750

 

$

15,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF DESIGNATION

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CLOSING LEGAL OPINION

 

--------------------------------------------------------------------------------